18-14102-mew         Doc 223        Filed 03/01/19 Entered 03/01/19 21:30:14                Main Document
                                                 Pg 1 of 42


 Nothing contained herein shall constitute an offer, acceptance or a legally binding
 obligation of Glansaol Holdings Inc., et al. or any other party in interest and, the Plan will
 be subject to approval of the Bankruptcy Court and other customary conditions. The Plan
 is not an offer with respect to any securities. This is not a solicitation of acceptances or
 rejections of the Plan. Such a solicitation will only be made in compliance with applicable
 provisions of securities and/or bankruptcy laws.

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------x
 In re:                                                :     Chapter 11
                                                       :
 Glansaol Holdings Inc., et al.,1                      :     Case No. 18-14102 (MEW)
                                                       :
                                 Debtors.              :     (Jointly Administered)
 ------------------------------------------------------x

                       JOINT LIQUIDATING PLAN OF THE DEBTORS
                      UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

 WILLKIE FARR & GALLAGHER LLP
 Brian S. Lennon
 Daniel I. Forman
 Andrew S. Mordkoff
 787 Seventh Avenue
 New York, New York 10019-6099
 (212) 728-8000

 Counsel for the Debtors and Debtors in Possession



 Dated:     March 1, 2019




 1
          The Debtors in these chapter 11 cases and the last four digits of each Debtor’s federal taxpayer
          identification number are as follows: Clark’s Botanicals, Inc. (0754); Glansaol Holdings Inc. (9485);
          Glansaol LLC (2012); Glansaol Management LLC (6879); Julep Beauty, Inc. (7984); Laura Geller Beauty,
          LLC (1706); Laura Geller Brands, LLC (7428); and Laura Geller Holdings, LLC (7388). The Debtors’
          executive headquarters are located at 575 Lexington Avenue, New York, NY 10022.
18-14102-mew   Doc 223   Filed 03/01/19 Entered 03/01/19 21:30:14   Main Document
                                      Pg 2 of 42


                                Table of Contents
                                  [TO COME]
18-14102-mew      Doc 223      Filed 03/01/19 Entered 03/01/19 21:30:14           Main Document
                                            Pg 3 of 42



                       LIQUIDATING PLAN OF THE DEBTORS
                   UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

          Glansaol Holdings Inc., and each of its debtor affiliates listed on Exhibit A hereto, as
 debtors and debtors in possession, propose the following liquidating plan under section 1121(a)
 of title 11 of the United States Code:

                                            ARTICLE I

                     DEFINITIONS AND CONSTRUCTION OF TERMS

         A.     Definitions. As used herein, the following terms have the respective meanings
 specified below (such meanings to be equally applicable to both the singular and plural):

        1.01. 503(b)(9) Claims means Claims that have been timely and properly filed prior to
 the Bar Date and that are granted administrative expense priority treatment pursuant to section
 503(b)(9) of the Bankruptcy Code.

        1.02.   Administrative Bar Date has the meaning set forth in Section 2.03 of this Plan.

         1.03. Administrative Expense Claim means any right to payment constituting a cost or
 expense of administration of the Chapter 11 Cases of the kind specified in section 503(b) of the
 Bankruptcy Code, and entitled to priority pursuant to sections 328, 330, 363, 364(c)(1), 365,
 503(b), 507(a)(2) or 507(b) of the Bankruptcy Code (other than a DIP Claim, Fee Claim or U.S.
 Trustee Fees) for the period from the Petition Date to the Effective Date, including, without
 limitation: (a) any actual and necessary costs and expenses of preserving the Estates, any actual
 and necessary costs and expenses of operating the Debtors’ business, and (b) any indebtedness or
 obligations incurred or assumed by the Debtors during the Chapter 11 Cases.

        1.04. Allocation Schedule means the schedule attached to this Plan as Exhibit B
 providing the proposed allocation of Available Cash among each of the Debtor entities.

          1.05. Allowed means any Claim (or portion thereof) (a) either (i) proof of which has
 been timely filed with the Bankruptcy Court or has been deemed timely filed by a Final Order; or
 (ii) if not so filed, scheduled by the Debtors (as the Schedules have been or may be amended
 from time to time in accordance with Bankruptcy Rule 1009) other than as disputed, contingent
 or unliquidated; and (b) allowed by a Final Order, by this Plan, or because no party in interest
 timely has filed an objection, including an Omnibus Claims Objection, filed a motion to
 equitably subordinate, or otherwise sought to limit recovery or alter priority on such Claim;
 provided, however, that any Claim listed in the Schedules that has been paid by the Debtors (x)
 after the Petition Date pursuant to order of the Bankruptcy Court, (y) before the Petition Date
 and was inadvertently listed in the Schedules, or (z) paid by the Debtors or the Bankruptcy
 Court-approved purchaser pursuant to a Bankruptcy Court-approved purchase agreement or
 order approving the sale of all or substantially all of the Debtors’ assets during the course of
 these Chapter 11 Cases as an assumed liability, shall not be considered an Allowed Claim.
 Notwithstanding anything herein to the contrary, Claims allowed solely for the purpose of voting
 to accept or reject this Plan pursuant to an order of the Bankruptcy Court shall not be considered
18-14102-mew       Doc 223      Filed 03/01/19 Entered 03/01/19 21:30:14             Main Document
                                             Pg 4 of 42


 “Allowed Claims” hereunder. Unless otherwise specified herein or by order of the Bankruptcy
 Court, “Allowed Administrative Expense Claim” or “Allowed Claim” shall not, for any purpose
 under this Plan, include interest on such Administrative Expense Claim or Claim from and after
 the Petition Date.

        1.06. Allowed [Class Designation/Type] Claim/Interest means a Claim or Interest that
 is Allowed in a specified class or of a specified type.

        1.07. Allowed Secured Claim means an Allowed Prepetition Secured Lender Claim
 and/or an Allowed Other Secured Claim, as the context requires, in each case, to the extent such
 Claim is secured by Collateral.

        1.08.   Asset Sale Closing Date means February 6, 2019.

        1.09.   Available Cash shall have the meaning given to such term in Section 7.01.

         1.10. Avoidance Actions means any avoidance, equitable subordination or recovery
 actions or proceedings under chapter 5 of the Bankruptcy Code (e.g., 502(d), 510, 542 through
 551, and 553) or applicable state law.

         1.11. Ballot means the form distributed to each holder of an impaired Claim that is
 entitled to vote to accept or reject this Plan, on which is to be indicated acceptance or rejection of
 this Plan.

         1.12. Bankruptcy Code means title 11 of the United States Code, as amended from time
 to time, as applicable to the Chapter 11 Cases.

         1.13. Bankruptcy Court means the United States Bankruptcy Court for the Southern
 District of New York having jurisdiction over the Chapter 11 Cases.

         1.14. Bankruptcy Rules means the Federal Rules of Bankruptcy Procedure as
 promulgated by the United States Supreme Court under section 2075 of title 28 of the United
 States Code, and the Local Rules of the Bankruptcy Court.

        1.15. Bar Date means the applicable deadline for filing proofs of Claim, including,
 without limitation, Claims arising prior to the Petition Date (including 503(b)(9) Claims) and
 Administrative Expense Claims, as established by order of the Bankruptcy Court [Docket No.
 150] or under this Plan.

         1.16. Business Day means any day other than a Saturday, Sunday, or a “legal holiday,”
 as defined in Bankruptcy Rule 9006(a).

        1.17.   Cash means legal tender of the United States of America and equivalents thereof.

        1.18. Causes of Action means, without limitation, any and all actions, causes of action,
 Avoidance Actions, controversies, liabilities, obligations, rights, suits, damages, judgments,
 Claims, and demands whatsoever owned by the Debtors, whether known or unknown, reduced to
 judgment, liquidated or unliquidated, fixed or contingent, matured or unmatured, disputed or



                                                   2
18-14102-mew       Doc 223     Filed 03/01/19 Entered 03/01/19 21:30:14            Main Document
                                            Pg 5 of 42


 undisputed, secured or unsecured, whether assertable directly, indirectly, derivatively or in any
 representative or other capacity, existing or hereafter arising, in law, equity, or otherwise, based
 in whole or in part upon any act, failure to act, error, omission, transaction, occurrence or other
 event arising or occurring prior to the Petition Date or during the course of the Chapter 11 Cases,
 including through the Effective Date.

       1.19. Chapter 11 Cases means the cases under chapter 11 of the Bankruptcy Code
 commenced by the Debtors, which cases are jointly administered under case caption Glansaol
 Holdings Inc., et al., Chapter 11, Case No. 18-14102 (MEW) and is currently pending before the
 Bankruptcy Court.

         1.20. Claim means any “claim” (as defined in section 101(5) of the Bankruptcy Code)
 against the Debtors, including, without limitation, any Claim arising after the Petition Date.

         1.21. Claims Agent means Omni Management Group Inc., or any other entity approved
 by the Bankruptcy Court to act as the Debtors’ claims and noticing agent pursuant to 28 U.S.C. §
 156(c).

         1.22. Class means each category of Claims or Interests established under Article III of
 this Plan pursuant to sections 1122 and 1123(a)(1) of the Bankruptcy Code.

         1.23. Collateral means any property or interest in property of the Estates subject to a
 Lien to secure the payment or performance of a Claim, which Lien is not subject to avoidance or
 otherwise invalid under the Bankruptcy Code or applicable non-bankruptcy law.

        1.24. Combined Hearing means the hearing held by the Bankruptcy Court to consider
 confirmation of the Plan pursuant to Bankruptcy Code section 1129 and the approval of the
 Disclosure Statement in accordance with Bankruptcy Code section 1125, as such hearing may be
 adjourned or continued from time to time.

        1.25. Committee means the statutory committee of unsecured creditors appointed in the
 Chapter 11 Cases on January 3, 2019 pursuant to section 1102 of the Bankruptcy Code, as the
 same may be reconstituted from time to time.

         1.26. Confirmation Date means the date on which the Clerk of the Bankruptcy Court
 enters the Confirmation Order on the docket of the Bankruptcy Court.

        1.27. Confirmation Order means the order of the Bankruptcy Court confirming the Plan
 pursuant to Bankruptcy Code section 1129.

         1.28. Debtor(s) means, individually or collectively, as the context requires, the entities
 listed on Exhibit A annexed hereto prior to the Effective Date, and the Liquidating Trustee from
 and after the Effective Date, as the context requires.

        1.29. DIP Administrative Agent means SunTrust Bank, solely in its capacity as
 administrative agent under the DIP Credit Agreement.




                                                  3
18-14102-mew       Doc 223     Filed 03/01/19 Entered 03/01/19 21:30:14              Main Document
                                            Pg 6 of 42


         1.30. DIP Claim means a Claim of the DIP Administrative Agent and/or DIP Lenders
 in respect of the obligations of the Debtors arising under the DIP Credit Agreement and DIP
 Order.

        1.31. DIP Credit Agreement means that certain Senior Secured Superpriority Debtor-in-
 Possession Credit Agreement, dates as of December 20, 2018, by and among the Debtors, the
 DIP Administrative Agent and the DIP Lenders, as the same may have been modified and
 amended from time to time, in accordance with the terms thereof.

        1.32. DIP Facility means the senior, secured superpriority debtor-in-possession asset-
 based revolving credit facility provided to the Debtors pursuant to the DIP Credit Agreement, by
 and among the Debtors, the DIP Administrative Agent and the DIP Lenders, as the same may
 have been modified and amended from time to time, in accordance with the terms thereof.

        1.33. DIP Lender means SunTrust Bank, solely in its capacity as lender under the DIP
 Credit Agreement.

        1.34. DIP Order means the order or orders of the Bankruptcy Court authorizing and
 approving the Debtors’ entry into the DIP Credit Agreement and the DIP Facility.

        1.35. Disallowed means a finding of the Bankruptcy Court in a Final Order, which may
 include one or more orders granting one or more Omnibus Claims Objections, or provision in the
 Plan providing that a Disputed Claim shall not be an Allowed Claim.

        1.36. Disbursing Agent means, for purposes of making distributions under the Plan, the
 Debtors or a designee thereof (including the Liquidating Trustee).

        1.37. Disclosure Statement means the disclosure statement relating to this Plan, as such
 disclosure statement may be amended, modified or supplemented from time to time (including,
 without limitation, all exhibits and schedules thereto).

        1.38. Disclosure Statement Order means the order of the Bankruptcy Court approving
 the Disclosure Statement as having adequate information in accordance with section 1125 of the
 Bankruptcy Code.

         1.39. Disputed means, as of any relevant date, any Claim or Interest, or any portion
 thereof: (a) that is not an Allowed Claim, Allowed Interest, Disallowed Claim or Disallowed
 Interest as of the relevant date; or (b) for which a proof of Claim or Interest has been timely filed
 with the Bankruptcy Court or a written request for payment has been made, to the extent the
 Debtors or any party in interest has interposed a timely objection including, an Omnibus Claims
 Objection or request for estimation, which objection, or request for estimation has not been
 withdrawn or determined by a Final Order as of the relevant date.

        1.40.   Distribution means a distribution of Cash or other property pursuant to this Plan.

        1.41. Distribution Date means any date that is: (a) the Effective Date; (b) the Initial
 Distribution Date; (c) any Interim Distribution Date; or (d) the Final Distribution Date, as the
 context requires.



                                                   4
18-14102-mew       Doc 223     Filed 03/01/19 Entered 03/01/19 21:30:14            Main Document
                                            Pg 7 of 42


         1.42. Distribution Record Date means the Confirmation Date or such other later date as
 shall be established by the Bankruptcy Court in the Confirmation Order.

          1.43. Effective Date means the first Business Day as soon as reasonably practicable
 after all conditions to the occurrence of the Effective Date set forth in Section 11.01 hereof have
 been satisfied or waived, and no stay of the Confirmation Order is in effect.

        1.44. Estate means the estate created in the Chapter 11 Cases pursuant to section 541 of
 the Bankruptcy Code.

        1.45. Estimation Order means an order or orders of the Bankruptcy Court estimating for
 voting and/or distribution purposes (under section 502(c) of the Bankruptcy Code) the allowed
 amount of any Claim. The defined term Estimation Order includes the Confirmation Order if the
 Confirmation Order grants the same relief that would have been granted in a separate Estimation
 Order.

         1.46. Existing Interests means the Interests in the Debtors outstanding immediately
 prior to the Effective Date.

         1.47. Fee Claim means a Claim by a Professional Person for compensation,
 indemnification or reimbursement of expenses pursuant to sections 327, 328, 330, 331, 503(b) or
 1103(a) of the Bankruptcy Code in connection with the Chapter 11 Cases, including, without
 limitation, in connection with the final fee applications of such Professional Person.

         1.48. Final Distribution means the distribution to be made by the Disbursing Agent
 after the Debtors’ assets have been reduced to Cash, abandoned or otherwise disposed of, and the
 Debtors have resolved all Disputed Claims and paid all Fee Claims approved by the Bankruptcy
 Court by Final Order.

        1.49.   Final Distribution Date means the date upon which the Final Distribution occurs.

         1.50. Final DIP Order means the Final Order authorizing the Debtors to, among other
 things, obtain postpetition financing pursuant to the DIP Credit Agreement and DIP Facility
 [Docket No. 143].

          1.51. Final Order means an order or judgment, as entered on the docket of the
 applicable court that has not been reversed, stayed, modified or amended, and as to which:
 (a) the time to appeal, seek review or rehearing or petition for certiorari has expired and no
 timely-filed appeal or petition for review, rehearing, remand or certiorari is pending; or (b) any
 appeal taken or petition for certiorari filed has been resolved by the highest court to which the
 order or judgment was appealed or from which certiorari was sought; provided, however, that the
 possibility that a motion under Rule 50 or 60 of the Federal Rules of Civil Procedure, or any
 analogous rule under the Federal Rules of Civil Procedure or Bankruptcy Rules, may be filed
 relating to such order, ruling or judgment shall not cause such order, ruling or judgment not to be
 a Final Order; provided, further, that no order or judgment shall fail to be a Final Order solely
 because of the susceptibility of a Claim to a challenge under section 502(j) of the Bankruptcy
 Code.




                                                  5
18-14102-mew       Doc 223      Filed 03/01/19 Entered 03/01/19 21:30:14             Main Document
                                             Pg 8 of 42


         1.52. General Unsecured Claim means any claim against the Debtors, other than: (a) a
 Prepetition Secured Lender Claim; (b) an Other Secured Claim; (c) a DIP Claim; (d) an
 Administrative Expense Claim; (e) a Fee Claim; (f) a Priority Tax Claim; (g) U.S. Trustee Fees;
 or (h) a Priority Non-Tax Claim, and shall not include Claims that are not Allowed or are
 released, whether by operation of law or pursuant to order of the Bankruptcy Court, written
 release or settlement, the provisions of the Plan or otherwise.

        1.53. Initial Distribution Date means, except as set forth in this Plan, the first Business
 Day twenty (20) days after the Effective Date, or such longer or shorter period as may be
 reasonably determined by the Debtors, to make initial Distributions under this Plan.

         1.54. Interest means the interest (whether legal, equitable, contractual or other rights) of
 any holders of any class of equity securities of any Debtor represented by shares of common or
 preferred stock or other instruments evidencing an ownership interest in any of the Debtors,
 whether or not certificated, transferable, voting or denominated “stock” or a similar security, and
 any Claim or Cause of Action related to or arising from the foregoing, or any option, warrant or
 right, contractual or otherwise, to acquire any such interest.

         1.55. Interim Distribution Date means any date, other than the Final Distribution Date,
 after the Initial Distribution Date on which the Debtors determine that an interim Distribution
 should be made to holders of Allowed Claims in light of, inter alia, resolutions of Disputed
 Claims and the administrative costs of such a Distribution.

      1.56. Jane Park Promissory Note means that certain promissory note dated as of
 December 20, 2016 by and between Debtor Glansaol LLC, and Jane Park.

        1.57.    Lien shall have the meaning set forth in section 101(37) of the Bankruptcy Code.

         1.58. Liquidating Trust means the Entity described in Section 7.01 of this Plan that will
 succeed to all of the assets and liabilities of the Debtors’ Estates, subject to the terms of the Plan
 as of the Effective Date.

        1.59. Liquidating Trust Agreement means that certain agreement establishing and
 delineating the terms of the Liquidating Trust, substantially in the form to be filed as a part of the
 Plan Supplement.

         1.60.   Liquidating Trust Fund shall have the meaning given to such term in Section 7.01
 of this Plan.

        1.61. Liquidating Trustee means Emerald Capital Advisors Corp., or such other party as
 appointed by the Debtors in consultation with the Committee.

        1.62. Net Cash Proceeds means the Cash purchase price received by the Debtors,
 pursuant to the Bankruptcy Court approved-asset purchase agreement during the course of these
 Chapter 11 Cases, net of all costs and expenses deducted therefrom.




                                                   6
18-14102-mew       Doc 223     Filed 03/01/19 Entered 03/01/19 21:30:14              Main Document
                                            Pg 9 of 42


        1.63. Omnibus Claims Objection means one or more omnibus objections to Claims
 pursuant to Bankruptcy Rule 3007 or other applicable law objecting to or otherwise reconciling
 Claims filed against the Debtors.

         1.64. Other Secured Claims means any Secured Claim against a Debtor other than a
 Prepetition Secured Lender Claim.

         1.65. Person means any individual, corporation, partnership, association, indenture
 trustee, limited liability company, organization, joint stock company, joint venture, estate, trust,
 governmental unit or any political subdivision thereof, Interest holder or any other entity or
 organization of whatever nature.

        1.66.   Petition Date means December 19, 2018.

         1.67. Plan means this chapter 11 liquidating plan, including the Plan Supplement and
 all exhibits, supplements, appendices and schedules hereto, either in its present form or as the
 same may be altered, amended or modified from time to time.

         1.68. Plan Documents means those documents necessary to effectuate this Plan
 following entry of the Confirmation Order, including the Liquidating Trust Agreement, and the
 Wind Down Budget, which shall be contained in the Plan Supplement (also which shall be
 subject to revision and modification prior to the Effective Date).

         1.69. Plan Supplement means the supplemental appendix to this Plan, to be filed no
 later than five (5) Business Days prior to the deadline for Ballots to be received in connection
 with voting to accept or reject the Plan, which will contain, among other things, draft forms,
 signed copies, or summaries of material terms, as the case may be, of the Plan Documents, each
 of which shall be subject to revision and modification prior to the Effective Date.

        1.70. Preference Action means any avoidance or recovery actions or proceedings under
 chapter 547, 550 through 553 of the Bankruptcy Code or applicable state law.

        1.71. Prepetition Secured Lender Claim means any Claim arising under the Prepetition
 Secured Credit Agreement.

        1.72. Prepetition Secured Credit Agreement means that certain Credit Agreement dated
 as of April 21, 2017(as amended, restated, supplemented or otherwise modified).

        1.73. Prepetition Secured Loan means the loan made in connection with the senior
 secured asset-based revolving credit facility pursuant to the Prepetition Secured Credit
 Agreement in the aggregate principal amount of $20,000,000.

         1.74. Priority Non-Tax Claim means any Claim, other than an Administrative Expense
 Claim, a DIP Claim, a Fee Claim or a Priority Tax Claim, entitled to priority in payment as
 specified in section 507(a) of the Bankruptcy Code.




                                                   7
18-14102-mew       Doc 223     Filed 03/01/19 Entered 03/01/19 21:30:14             Main Document
                                            Pg 10 of 42


        1.75. Priority Tax Claim means any Claim of a governmental unit (as defined in section
 101(27) of the Bankruptcy Code) of the kind specified in Bankruptcy Code sections 502(i) and
 507(a)(8).

        1.76. Professional Expense Escrow means the segregated account maintained by the
 Debtors funded pursuant to the terms of the Final DIP Order.

        1.77. Professional Persons means all Persons retained by order of the Bankruptcy Court
 in connection with the Chapter 11 Cases, pursuant to sections 327, 328, 330 or 1103 of the
 Bankruptcy Code.

         1.78. Pro Rata means proportionate, so that, for example, the ratio of (a) the amount of
 all consideration distributed on account of an Allowed Claim against a particular Debtor to
 (b) the amount of such Allowed Claim against such Debtor is the same as the ratio of (a) the
 amount of all consideration distributed on account of all Allowed Claims against such Debtor in
 the Class in which such Claim is classified to (b) the amount of all Allowed Claims in such Class
 against such Debtor.

         1.79. Released Parties means, collectively, (a) the Debtors and their current and former
 directors, officers, agents, employees, shareholders, members, advisors and professionals
 (including any attorneys, consultants, financial advisors, investment bankers and other
 professionals retained by such Persons, including Willkie Farr & Gallagher LLP and Emerald
 Capital Advisor Corp.), together with their respective successors and assigns, each solely in its
 capacity as such; (b) the Committee and its members and advisors and professionals (including
 any attorneys, consultants, financial advisors, investment bankers and other professionals),
 together with their respective successors and assigns; (c) the DIP Administrative Agent and the
 DIP Lenders, together with their respective successors and assigns; (d) the Liquidating Trustee;
 (e) the Liquidating Trust; and (f) the Prepetition Secured Lenders together with their respective
 successors and assigns, each solely in its capacity as such; provided, however, that such
 attorneys and professional advisors shall only include those that provided services related to the
 Chapter 11 Cases and the transactions contemplated by the Plan; provided, further, that no
 Person shall be a Released Party if it elects to opt out of the releases provided for in Article XII
 of the Plan in its Ballot.

        1.80.   Sale Proceeds means all proceeds from the Sale Transaction.

        1.81. Sale Transaction means the sale of all or substantially all of the Debtors’ assets
 approved by order of the Bankruptcy Court [Docket No. 165].

         1.82. Schedules means the schedules of assets and liabilities, the lists of holders of
 Interests, and the statements of financial affairs filed by each of the Debtors pursuant to
 Bankruptcy Code section 521 and Bankruptcy Rule 1007, and all amendments and modifications
 thereto filed with the Bankruptcy Court through and including the Confirmation Date.

        1.83. Secured Claim means a Claim, either as set forth in this Plan, as agreed to by the
 holder of such Claim and the Debtors or as determined by a Final Order in accordance with
 sections 506(a) or 1111(b) of the Bankruptcy Code: (a) that is secured by a valid, perfected and
 enforceable Lien on Collateral that is not subject to avoidance under bankruptcy or



                                                   8
18-14102-mew       Doc 223      Filed 03/01/19 Entered 03/01/19 21:30:14              Main Document
                                             Pg 11 of 42


 nonbankruptcy law, to the extent of the value of the Claim holder’s interest in such Collateral as
 of the relevant date; or (b) to the extent that the holder thereof has a valid right of setoff pursuant
 to section 553 of the Bankruptcy Code.

         1.84.   U.S. Trustee means the United States Trustee for the Southern District of New
 York.

         1.85. U.S. Trustee Fees means fees arising under 28 U.S.C. § 1930(a)(6) and, to the
 extent applicable, accrued interest thereon arising under 31 U.S.C. § 3717.

        1.86. Wind Down means the work necessary to administer the Plan, liquidate the
 Debtors’ remaining assets, collect or recover the Debtors’ assets and claims, prosecute claims
 and Causes of Action and pay the expenses and costs set forth in the Wind Down Budget.

          1.87. Wind Down Budget means a budget prepared by the Debtors to be included in the
 Plan Supplement (or such later date as permitted by the Court) and which may be amended from
 time to time after entry of the Confirmation Order, and shall estimate the funds necessary to
 administer the Plan, continue the Debtors’ Wind Down, and otherwise unwind the Debtors’
 affairs, including the costs of holding and liquidating the Estates’ remaining property, if any,
 objecting to Claims, making the Distributions required by the Plan, prosecuting Claims and
 Causes of Action, if any, that may be held by the Estates against third parties that are not
 released, waived or transferred pursuant to the Plan (including pursuant to Article XII) or
 otherwise, paying taxes, filing tax returns, paying the Liquidating Trustee Professional Fees,
 funding payroll and other employee costs, providing for the purchase of errors and omissions
 insurance and/or other forms of indemnification for the Liquidating Trustee, and creating
 appropriate reserves for all such items and other costs of administering the Plan, the Estate and
 the Debtors.

         B.      Interpretation; Application of Definitions and Rules of Construction.

         Unless otherwise specified, all section or exhibit references in this Plan are to the
 respective section in, or exhibit to, this Plan. The words “herein,” “hereof,” “hereto,”
 “hereunder,” and other words of similar import refer to this Plan as a whole and not to any
 particular section, subsection or clause contained therein. Whenever from the context it is
 appropriate, each term, whether stated in the singular or the plural, will include both the singular
 and the plural. Any term that is not otherwise defined herein, but that is used in the Bankruptcy
 Code or the Bankruptcy Rules, shall have the meaning given to that term in the Bankruptcy Code
 or the Bankruptcy Rules, as applicable. The rules of construction contained in section 102 of the
 Bankruptcy Code shall apply to the construction of this Plan. The word “including” as used in
 this Plan means “including, without limitation” regardless of whether so specified. Any
 reference in this Plan to a contract, instrument, release, indenture or other agreement or
 documents being in a particular form or on particular terms and conditions means that such
 document shall be substantially in such form or substantially on such terms and conditions, and
 any reference in this Plan to an existing document or exhibit filed or to be filed means such
 document or exhibit as it may have been or may be amended, modified, or supplemented.
 Subject to the provisions of any contract, certificates or articles of incorporation, by-laws,
 instruments, releases or other agreements or documents entered into in connection with this Plan,




                                                    9
18-14102-mew       Doc 223     Filed 03/01/19 Entered 03/01/19 21:30:14              Main Document
                                            Pg 12 of 42


 the rights and obligations arising under this Plan shall be governed by, and construed and
 enforced in accordance with, federal law, including the Bankruptcy Code and Bankruptcy Rules.
 The captions and headings in this Plan are for convenience of reference only and shall not limit
 or otherwise affect the provisions hereof. Any reference to an entity as a holder of a Claim or
 Interest includes that entity’s successors and assigns.

        C.      Appendices and Plan Documents.

         All Plan Documents and appendices to the Plan are incorporated into the Plan by
 reference and are a part of the Plan as if set forth in full herein. The documents contained in the
 exhibits and Plan Supplement shall be approved by the Bankruptcy Court pursuant to the
 Confirmation Order. Holders of Claims and Interests may inspect copies of the Plan Documents,
 once filed, in the Office of the Clerk of the Bankruptcy Court during normal business hours, or
 via the Claims Agent’s website at https://omnimgt.com/glansaol, or obtain a copy of the Plan
 Documents by a written request sent to the Claims Agent at the following address:

                                Glansaol Holdings Inc., et. al. Claims
                              Processing c/o Omni Management Group
                             5955 De Soto Avenue, Suite 100 Woodland
                                          Hills, CA 91367

                                             ARTICLE II

                  DIP CLAIMS, ADMINISTRATIVE EXPENSE CLAIMS,
             FEE CLAIMS, U.S. TRUSTEE FEES AND PRIORITY TAX CLAIMS

         All Claims and Interests, except DIP Claims, Administrative Expense Claims, Fee
 Claims, U.S. Trustee Fees and Priority Tax Claims, are placed in the Classes set forth in Article
 III below. In accordance with section 1123(a)(1) of the Bankruptcy Code, DIP Claims,
 Administrative Expense Claims, Fee Claims, U.S. Trustee Fees and Priority Tax Claims of the
 Debtors have not been classified, and the holders thereof are not entitled to vote on this Plan. A
 Claim or Interest is placed in a particular Class only to the extent that the Claim or Interest falls
 within the description of that Class and is classified in other Classes to the extent that any portion
 of the Claim or Interest falls within the description of such other Classes.

         A Claim or Interest also is placed in a particular Class for all purposes, including voting,
 confirmation and distribution under this Plan and under sections 1122 and 1123(a)(1) of the
 Bankruptcy Code. However, a Claim or Interest is placed in a particular Class for the purpose of
 receiving distributions pursuant to this Plan only to the extent that such Claim or Interest is an
 Allowed Claim or Allowed Interest in that Class and such Claim or Interest has not been paid,
 released or otherwise settled prior to the Effective Date.

        2.01. DIP Claims. In full satisfaction, settlement and release of the Allowed DIP
 Claims, on the Asset Sale Closing Date the holders of Allowed DIP Claims were paid in full
 from Sale Proceeds resulting from the Sale Transaction. Upon payment in full of the Allowed
 DIP Claims, all Liens and security interests granted to secure Allowed DIP Claims against the
 Debtors in the Chapter 11 Cases were terminated and have no further force or effect.




                                                  10
18-14102-mew      Doc 223      Filed 03/01/19 Entered 03/01/19 21:30:14          Main Document
                                            Pg 13 of 42


          2.02. Administrative Expense Claims. Except to the extent that a holder of an Allowed
 Administrative Expense Claim agrees to a different treatment, on, or as soon thereafter as is
 reasonably practicable, the later of the Effective Date and the first Business Day after the date
 that is thirty (30) calendar days after the date an Administrative Expense Claim becomes an
 Allowed Claim, the holder of such Allowed Administrative Expense Claim shall receive from
 the Debtors Cash in an amount equal to such Allowed Claim; provided, however, that Allowed
 Administrative Expense Claims representing liabilities incurred in the ordinary course of
 business by the Debtors, as debtors in possession, shall be paid by the Debtors in the ordinary
 course of business, consistent with past practice and in accordance with the terms and subject to
 the conditions of any orders or agreements governing, instruments evidencing or other
 documents relating to, such liabilities.

       2.03. Time for Filing Administrative Expense Claims. The holder of an Administrative
 Expense Claim, other than:

         (a)    a DIP Claim;

         (b)    a Fee Claim;

         (c)    an Administrative Expense Claim that has been Allowed on or before the
                Effective Date;

         (d)    an Administrative Expense Claim held by an officer, director or employee of any
                of the Debtors employed as of the Petition Date for indemnification, contribution
                or advancement of expenses pursuant to: (A) any Debtor’s certificate of
                incorporation, by-laws or similar organizational document, or (B) any
                indemnification or contribution agreement approved by the Bankruptcy Court;

         (e)    an Administrative Expense Claim arising, in the ordinary course of business, out
                of the employment by any of the Debtors of an individual from and after the
                Petition Date, but only to the extent that such Administrative Expense Claim is
                solely for outstanding wages, commissions, accrued benefits or reimbursement of
                business expenses; or

         (f)    U.S. Trustee Fees,

 must file with the Bankruptcy Court and serve on the Debtors, the Claims Agent and the Office
 of the United States Trustee, notice of such Administrative Expense Claim so as to be
 received by 5:00 p.m. prevailing Eastern time on the date that is thirty (30) days after
 service of notice of occurrence of the Effective Date (the “Administrative Bar Date”). Such
 notice must include at a minimum: (i) the name of the applicable Debtor that is purported to be
 liable for the Administrative Expenses Claim; (ii) the name of the holder of the Administrative
 Expense Claim; (iii) the amount of the Administrative Expense Claim; (iv) the basis of the
 Administrative Expense Claim; and (v) supporting documentation for the Administrative
 Expense Claim. FAILURE TO FILE AND SERVE SUCH PROOF OF
 ADMINISTRATIVE EXPENSE CLAIM TIMELY AND PROPERLY SHALL RESULT
 IN THE ADMINISTRATIVE EXPENSE CLAIM BEING FOREVER BARRED AND
 RELEASED.



                                                11
18-14102-mew       Doc 223      Filed 03/01/19 Entered 03/01/19 21:30:14              Main Document
                                             Pg 14 of 42


         2.04. Fee Claims. All Professional Persons seeking allowance by the Bankruptcy Court
 of a Fee Claim shall: (i) file their respective final applications for allowances of compensation
 for services rendered and reimbursement of expenses incurred through the Effective Date by no
 later than the date that is forty-five (45) days after the Effective Date or such other date as may
 be fixed by the Bankruptcy Court; and (ii) if granted such an award by the Bankruptcy Court, be
 paid in full in Cash such amount as awarded by the Bankruptcy Court (A) no later than five (5)
 Business Days after the date an order is entered with respect to such award or (B) upon such
 other terms as may be mutually agreed upon between such holder of a Fee Claim and the
 Debtors. On the Effective Date, the Debtors shall deposit Cash in the Professional Expense
 Escrow in an amount equal to accrued but unpaid Fee Claims as of the Effective Date plus the
 reasonable, good faith estimate of post-Effective Date Fee Claims to be incurred by each
 Professional Person (such estimates to be provided to the Debtors at least two (2) Business Days
 prior to the Effective Date), which Cash shall be used, until all Allowed Fee Claims have been
 paid in full, solely for the payment of Allowed Fee Claims. Objections to Fee Claims, if any,
 must be filed and served pursuant to the procedures set forth in the Confirmation Order no later
 than sixty-five (65) days after the Effective Date. To the extent the Cash in the Professional
 Expense Escrow exceeds the amount of the Allowed Fee Claims, such excess Cash shall become
 the sole and exclusive property of the Liquidating Trustee. All Professional Persons seeking
 allowance by the Bankruptcy Court of a Fee Claim shall be paid in full in Cash in such amounts
 as are approved by the Bankruptcy Court: (i) upon the later of (x) the Effective Date, and (y)
 fourteen (14) calendar days after the date upon which the order relating to the allowance of any
 such Fee Claim is entered, or (ii) upon such other terms as may be mutually agreed upon
 between the holder of such Fee Claim and the Liquidating Trustee.

         2.05. U.S. Trustee Fees. The Debtors shall pay all outstanding U.S. Trustee Fees of the
 Debtors on an ongoing basis on the later of: (i) the Effective Date; and (ii) the date such U.S.
 Trustee Fees become due, until such time as a final decree is entered closing the Chapter 11
 Cases, the Chapter 11 Cases are converted or dismissed, or the Bankruptcy Court orders
 otherwise.

          2.06. Priority Tax Claims. Except to the extent that a holder of an Allowed Priority Tax
 Claim has been paid by the Debtors prior to the Effective Date or agrees to a different treatment,
 each holder of an Allowed Priority Tax Claim shall receive, at the sole option of the Debtors
 either: (i) on, or as soon thereafter as is reasonably practicable, the later of the Effective Date and
 the first Business Day after the date that is thirty (30) calendar days after the date a Priority Tax
 Claim becomes an Allowed Claim, Cash in an amount equal to such Claim, or (ii) deferred Cash
 payments following the Effective Date, over a period ending not later than five (5) years after the
 Petition Date, in an aggregate amount equal to the Allowed amount of such Priority Tax Claim
 (with any interest to which the holder of such Priority Tax Claim may be entitled calculated in
 accordance with section 511 of the Bankruptcy Code); provided, however, that all Allowed
 Priority Tax Claims that are not due and payable on or before the Effective Date shall be paid in
 the ordinary course of business as they become due.




                                                   12
18-14102-mew       Doc 223     Filed 03/01/19 Entered 03/01/19 21:30:14             Main Document
                                            Pg 15 of 42


                                            ARTICLE III

                     CLASSIFICATION OF CLAIMS AND INTERESTS

         This Plan constitutes a separate chapter 11 plan for each Debtor. Except for the Claims
 addressed in Article II (or as otherwise set forth herein), all Claims against and Interests in a
 particular Debtor are placed in Classes for each of the Debtors. In accordance with section
 1123(a)(1) of the Bankruptcy Code, the Debtors have not classified Administrative Expense
 Claims, DIP Claims, U.S. Trustee Fees, Priority Tax Claims and Fee Claims as described in
 Article II:

          Class              Designation               Impairment       Entitled to Vote
        Class 1     Prepetition Secured Lender     Unimpaired       No (conclusively
                    Claims                                          presumed to accept)
        Class 2     Other Secured Claims           Unimpaired       No (conclusively
                                                                    presumed to accept)
        Class 3     Priority Non-Tax Claims        Unimpaired       No (conclusively
                                                                    presumed to accept)
        Class 4     General Unsecured Claims       Impaired         Yes (entitled to vote)
        Class 5     Existing Interests             Impaired         Yes (entitled to vote)


                 If a controversy arises regarding whether any Claim is properly classified under
 the Plan, the Bankruptcy Court shall, upon proper motion and notice, determine such controversy
 at the Combined Hearing. If the Bankruptcy Court finds that the classification of any Claim is
 improper, then such Claim shall be reclassified and the Ballot previously cast by the holder of
 such Claim shall be counted in, and the Claim shall receive the treatment prescribed in, the Class
 in which the Bankruptcy Court determines such Claim should have been classified, without the
 necessity of resoliciting any votes on the Plan.

                                            ARTICLE IV

                        TREATMENT OF CLAIMS AND INTERESTS

        4.01.     CLASS 1 – PREPETITION SECURED LENDER CLAIMS.

                 (a)    Impairment and Voting. Class 1 is unimpaired by the Plan. Each holder
 of a Prepetition Secured Lender Claim is not entitled to vote to accept or reject the Plan because
 it is unimpaired and conclusively presumed to have accepted the Plan, pursuant to section
 1126(f) of the Bankruptcy Code.

                (b)    Treatment. The legal, equitable and contractual rights of the holder(s) of
 Prepetition Secured Lender Claims are unaltered by this Plan. Except to the extent that a holder
 of an Allowed Prepetition Secured Lender Claim has been paid by the Debtor prior to the
 Effective Date or agrees to a different treatment, on the Effective Date each holder of an



                                                  13
18-14102-mew      Doc 223      Filed 03/01/19 Entered 03/01/19 21:30:14            Main Document
                                            Pg 16 of 42


 Allowed Prepetition Secured Lender Claim shall receive Cash in an amount equal to such
 Allowed Prepetition Secured Lender Claim in full satisfaction, settlement, release and discharge
 of, and in exchange for, such Claim. Notwithstanding anything herein to the contrary, upon the
 full payment or other satisfaction of such obligations, the Liens securing such Allowed
 Prepetition Secured Lender Claim shall be deemed released, terminated and extinguished, in
 each case without further notice to or order of the Bankruptcy Court, act or action under
 applicable law, regulation, order or rule or the vote, consent, authorization or approval of any
 Person.

        4.02.   CLASS 2 – OTHER SECURED CLAIMS.

                (a)   Impairment and Voting. Class 2 is unimpaired by the Plan. Each holder
 of an Allowed Other Secured Claim is not entitled to vote to accept or reject the Plan because it
 is unimpaired and conclusively presumed to have accepted the Plan, pursuant to section 1126(f)
 of the Bankruptcy Code.

                  (b)    Treatment. The legal, equitable and contractual rights of the holder(s) of
 Other Secured Claims are unaltered by this Plan. Except to the extent that a holder of an
 Allowed Other Secured Claim has been paid by the Debtors prior to the Effective Date or agrees
 to a different treatment, on the applicable Distribution Date each holder of an Allowed Other
 Secured Claim shall receive at the election of the Debtors on or before, the later of the Effective
 Date and thirty (30) days after the date on which a Class 2 Claim becomes an Allowed Claim, or
 as soon as reasonably practicable thereafter, (i) Cash in an amount equal to such Allowed Other
 Secured Claim, (ii) the collateral securing such Allowed Other Secured Claim, or (iii) such other
 treatment that will render such Allowed Other Secured Claim unimpaired pursuant to section
 1124 of the Bankruptcy Code. Notwithstanding anything herein to the contrary, upon the full
 payment or other satisfaction of such obligations, the Liens securing such Allowed Other
 Secured Claim shall be deemed released, terminated and extinguished, in each case without
 further notice to or order of the Bankruptcy Court, act or action under applicable law, regulation,
 order or rule or the vote, consent, authorization or approval of any Person.

                 (c)    Separate Classification of Secured Claims. Although all Other Secured
 Claims have been placed in one Class for purposes of nomenclature, each Other Secured Claim,
 to the extent secured by a Lien on Collateral different than that securing any other Secured
 Claims, shall be treated as being in a separate sub-Class for the purpose of voting on the Plan and
 receiving Distributions.

        4.03.   CLASS 3 - PRIORITY NON-TAX CLAIMS.

                (a)     Impairment and Voting. Class 3 is unimpaired by the Plan. Each holder
 of an Allowed Priority Non-Tax Claim is not entitled to vote to accept or reject the Plan because
 it is unimpaired and conclusively presumed to have accepted the Plan, pursuant to section
 1126(f) of the Bankruptcy Code.

               (b)    Treatment. The legal, equitable and contractual rights of the holders of
 Priority Non-Tax Claims are unaltered by this Plan. Except to the extent that a holder of an
 Allowed Priority Non-Tax Claim has been paid by the Debtors prior to the Effective Date or




                                                 14
18-14102-mew       Doc 223     Filed 03/01/19 Entered 03/01/19 21:30:14             Main Document
                                            Pg 17 of 42


 agrees to a different treatment, each holder of an Allowed Priority Non-Tax Claim, shall receive
 (i) Cash in an amount equal to such Allowed Priority Non-Tax Claim, or (ii) such other treatment
 that will render such Allowed Priority Non-Tax Claim unimpaired pursuant to section 1124 of
 the Bankruptcy Code on the later of the Effective Date and the date such Allowed Priority Non-
 Tax Claim becomes an Allowed Priority Non-Tax Claim, or as soon thereafter as is practicable.

        4.04.   CLASS 4 - GENERAL UNSECURED CLAIMS.

              (a)    Impairment and Voting. Class 4 is impaired by the Plan. Each holder of a
 General Unsecured Claim is entitled to vote to accept or reject the Plan.

                (b)     Treatment. Except to the extent that a holder of an Allowed General
 Unsecured Claim has been paid by the Debtors prior to the Effective Date or agrees to a different
 treatment, each holder of an Allowed General Unsecured Claim shall receive, subject to the
 terms of the Plan and in full satisfaction, settlement, and release of, and in exchange for such
 Allowed General Unsecured Claim, its Pro Rata share of the Available Cash provided, however,
 that each holder of an Allowed General Unsecured Claim shall not receive an amount that
 exceeds 100% of the amount of such Allowed General Unsecured Claim.

        4.05.   CLASS 5 – EXISTING INTERESTS.

                (a)      Impairment and Voting. Class 5 is impaired by the Plan. Each holder of
 an Existing Interest is entitled to vote to accept or reject the Plan.

                  (b)     Treatment. On or after the Effective Date, each holder of an Existing
 Interest, to the extent that all Allowed General Unsecured Claims have been satisfied in full
 against such Debtor, shall receive, subject to the terms of the Plan, its Pro Rata share of any
 remaining Available Cash.

                                            ARTICLE V

                          ACCEPTANCE OR REJECTION OF
                      THE PLAN; EFFECT OF REJECTION BY ONE
                     OR MORE CLASSES OF CLAIMS OR INTERESTS

          5.01. Class Acceptance Requirement. A Class of Claims shall have accepted the Plan if
 it is accepted by at least two-thirds (2/3) in dollar amount of the Allowed Claims in such Class
 and more than one-half (1/2) in number of holders of such Claims that have voted on the Plan.
 Pursuant to Section 1126(d) of the Bankruptcy Code, acceptance of the Plan by Class 5 holders
 of Existing Interests requires only holders of two-thirds (2/3) in dollar amount vote to accept the
 Plan.

         5.02. Tabulation of Votes on a Non-Consolidated Basis. All votes on the Plan shall be
 tabulated on a non-consolidated basis by Class and by Debtor for the purpose of determining
 whether the Plan satisfied sections 1129(a)(8) and/or 1129(a)(10) of the Bankruptcy.

       5.03. Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code or
 “Cramdown”. With respect to any rejecting Class of Claims or Interests, the Debtors will



                                                  15
18-14102-mew       Doc 223     Filed 03/01/19 Entered 03/01/19 21:30:14             Main Document
                                            Pg 18 of 42


 request confirmation of this Plan, as it may be modified and amended from time to time, under
 section 1129(b) of the Bankruptcy Code with respect to such Classes. Subject to Section 14.06
 of the Plan, the Debtors reserve the right to alter, amend, modify, revoke or withdraw this Plan or
 any Plan Document in order to satisfy the requirements of section 1129(b) of the Bankruptcy
 Code, if necessary.

        5.04. Elimination of Vacant Classes. Any Class of Claims or Interests that does not
 have a holder of an Allowed Claim or Allowed Interest or a Claim or Interest temporarily
 Allowed by the Bankruptcy Court as of the date of the Combined Hearing shall be deemed
 eliminated from the Plan for purposes of voting to accept or reject the Plan and for purposes of
 determining acceptance or rejection of the Plan by such Class pursuant to section 1129(a)(8) of
 the Bankruptcy Code.

         5.05. Voting Classes; Presumed Acceptance by Non-Voting Classes. If a Class
 contains Claims or Interests eligible to vote and no holders of Claims or Interests eligible to vote
 in such Class vote to accept or reject the Plan, the Plan shall be deemed accepted by the holders
 of such Claims or Interests in such Class.

                                            ARTICLE VI

                              IMPLEMENTATION OF THE PLAN

         6.01. Non-substantive Consolidation. The Plan is a joint chapter 11 plan for each of the
 Debtors, with the Plan for each Debtor being non-severable and mutually dependent on the Plan
 for each other Debtor. The Plan does not provide for substantive consolidation of the Debtors’
 Estates, and on the Effective Date, the Debtors’ Estates shall not be deemed to be substantively
 consolidated for purposes hereof. Except as specifically set forth herein, nothing in this Plan
 shall constitute or be deemed to constitute an admission that any one of the Debtors is subject to
 or liable for any claim against any other Debtor. Notwithstanding the foregoing, solely for
 Distribution purposes, holders of Allowed General Unsecured Claims shall be entitled to a single
 Claim with respect to any particular debt owed.

         6.02. Management of Debtors’ Assets. After the Effective Date, all property of the
 Debtors shall be managed and administered by the Liquidating Trustee in a manner reasonably
 designed to maximize values. If the Liquidating Trustee in its discretion decides not to sell any
 non-Cash property or if such property cannot, in the Liquidating Trustee’s judgment, be sold in a
 commercially reasonable manner prior to the Final Distribution Date, the Liquidating Trustee
 shall have the right to abandon or otherwise dispose of such property in their business judgment.
 Absent willful misconduct or fraud in connection therewith, no party in interest shall have a
 cause of action against the Liquidating Trustee, the Liquidating Trust, the Debtors or each of
 their respective directors, officers, employees, consultants, trustees or professionals arising from
 or related to the disposition of non-Cash property in accordance with this Section.

        6.03.   Charter and Bylaw Amendments.

                (a)     The charter, bylaws and/or other constituent documents and agreements of
 the Debtors shall be revised as necessary and appropriate to comport with the terms of the Plan.




                                                  16
18-14102-mew      Doc 223      Filed 03/01/19 Entered 03/01/19 21:30:14            Main Document
                                            Pg 19 of 42


                (b)     Any action under the Plan to be taken by or required of the Debtors,
 including the adoption or amendment of certificates of incorporation and bylaws, the issuance of
 instruments, and the selection of officers or directors, shall be authorized and approved in all
 respects, without any requirement of further action by any of the Debtors’ equityholders, sole
 members, boards of directors or boards of managers, or similar body, as applicable.

         6.04. Cancellation of Existing Securities and Agreements. Except for the purpose of
 evidencing a right to distribution under this Plan, on the Effective Date, any document,
 agreement or instrument evidencing any Claim or Interest, shall be deemed cancelled without
 further act or action under any applicable agreement, law, regulation, order or rule and the
 obligations of the Debtors under such documents, agreements or instruments evidencing such
 Claims and Interests, as the case may be, shall be deemed extinguished.

         6.05. Cancellation of Existing Security Interests. Upon the full payment or other
 satisfaction of an Allowed Secured Claim, or promptly thereafter, the holder of such Allowed
 Secured Claim shall deliver to the Debtors any Collateral or other property of the Debtors held
 by such holder, and any termination statements, instruments of satisfactions or releases of all
 security interests with respect to its Allowed Secured Claim that may be reasonably required in
 order to terminate any related financing statements, mortgages, mechanic’s liens or lis pendens.

         6.06. Approval of Plan Documents. The solicitation of votes on the Plan shall be
 deemed a solicitation for the approval of the Plan Documents and all transactions contemplated
 hereunder. Entry of the Confirmation Order shall constitute approval of the Plan Documents and
 such transactions. On the Effective Date, the Debtors shall be authorized to enter into, file,
 execute and/or deliver each of the Plan Documents and any other agreement or instrument issued
 in connection with any Plan Document without the necessity of any further corporate, board or
 shareholder action.

         6.07. Comprehensive Settlement of Claims and Controversies. Pursuant to Bankruptcy
 Rule 9019 and in consideration for the distributions and other benefits provided under this Plan,
 the provisions of this Plan will constitute a good faith compromise and settlement of all Claims
 or controversies relating to the rights that a holder of a Claim or Interest may have with respect
 to any Allowed Claim or Allowed Interest or any distribution to be made pursuant to this Plan on
 account of any Allowed Claim or Allowed Interest. The entry of the Confirmation Order will
 constitute the Bankruptcy Court’s approval, as of the Effective Date, of the compromise or
 settlement of all such claims or controversies and the Bankruptcy Court’s finding that all such
 compromises or settlements are: (a) in the best interest of the Debtors and their respective Estates
 and property, and of holders of Claims or Interests; and (b) fair, equitable and reasonable. If the
 Effective Date does not occur, the settlements set forth herein shall be deemed to have been
 withdrawn without prejudice to the respective positions of the parties.

         6.08. Vesting of the Debtors’ Assets as of the Effective Date. On the Effective Date,
 pursuant to sections 1141(b) and (c) of the Bankruptcy Code, all property, assets and interests of
 the Estates shall vest in, and be held in the name of, the Liquidating Trust, free and clear of all
 Claims, Liens, encumbrances, charges, and other interests, except as otherwise provided herein
 or in the Plan or the Confirmation Order including with respect to the rights to receive any
 Distribution hereunder.



                                                  17
18-14102-mew       Doc 223     Filed 03/01/19 Entered 03/01/19 21:30:14             Main Document
                                            Pg 20 of 42


                                           ARTICLE VII

                                   LIQUIDATING TRUSTEE

        7.01.   The Liquidating Trust.

                (a)     On the Effective Date, the Liquidating Trust shall be established pursuant
 to the Liquidating Trust Agreement for the purposes of (a) administering the Liquidating Trust
 Fund (b) resolving all Disputed Claims, (c) pursuing Causes of Actions, and (d) making all
 Distributions contemplated by this Plan for the winding down of the Debtors’ affairs. The
 Liquidating Trust will be established for the sole purpose of liquidating, winding down the
 Debtors’ affairs, and distributing the Liquidating Trust Fund, in accordance with Treas. Reg. §
 301.7701-4(d), with no objective to continue or engage in the conduct of a trade or business.

                 (b)     On the Effective Date, a fund established in accordance with the terms of
 the Wind Down Budget and Liquidating Trust Agreement, to fund the winding-down of the
 Debtors’ affairs, (including all costs and expenses of the Liquidating Trustee as provided under
 the Liquidating Trust Agreement), and the other items reflected in the Wind Down Budget (the
 “Liquidating Trust Fund”) shall vest automatically in the Liquidating Trust. The Liquidating
 Trust Fund will be treated for tax purposes as being transferred by the Debtors to the
 beneficiaries pursuant to the Plan in exchange for their Allowed Claims and then by the
 beneficiaries to the Liquidating Trust in exchange for their beneficial interests in the Liquidating
 Trust. Upon the transfer of the Liquidating Trust Fund, the Liquidating Trust shall succeed to all
 of the Debtors’ rights, title and interest in the Liquidating Trust Fund, and the Debtors will have
 no further interest in or with respect to the Liquidating Trust Fund.

                  (c)    After the Effective Date, the Liquidating Trust Fund shall be
 supplemented with all of the Debtors’ Cash, the Sale Proceeds and the net proceeds from the
 collection, sale, liquidation or other disposition of any non-Cash property, including recoveries
 from any Causes of Action (including, for the avoidance of doubt, Preference Actions), of the
 Debtors created after the Effective Date, to the extent such property has not otherwise been
 allocated pursuant to the terms of the Plan as necessary to fund the winding-down of the affairs
 of the Debtors or to satisfy the Distributions contemplated under Article II of this Plan and
 unimpaired creditors pursuant to Article III of this Plan. Upon the closing of the Chapter 11
 Cases, or such earlier time as it appears, in the reasonable view of the Liquidating Trustee, that
 the Liquidating Trust Fund is overfunded, all amounts remaining (or constituting excess funds)
 in the Liquidating Trust Fund, shall be allocated among each of the Debtors in the proportions
 set forth in the Allocation Schedule to the holders of Claims or Interests in Class 4 and Class 5
 respectively in satisfaction of such Class members’ Claims and Interests (the “Available Cash”).
 Available Cash shall also include the applicable portions of (i) excess amounts retained for
 Disputed Claims that become available in accordance with Section 9.03 of this Plan, (ii) excess
 amounts retained for Fee Claims that become available in accordance with section 2.04, and (iii)
 amounts represented by undeliverable Distributions in accordance with Section 8.12 of this Plan.
 In no event shall the Debtors’ Cash and the net proceeds from the collection, sale, liquidation or
 other disposition of any non-Cash property, including recoveries from any Causes of Action, of
 the Debtors created after the Effective Date, be considered Available Cash if, notwithstanding
 the Wind Down Budget, insufficient assets remain in the Liquidating Trust Fund to fund the



                                                  18
18-14102-mew       Doc 223     Filed 03/01/19 Entered 03/01/19 21:30:14            Main Document
                                            Pg 21 of 42


 winding-down of the affairs of the Debtors and the other items reflected in the Wind Down
 Budget.

                 (d)    On the Effective Date each Debtor shall assign, transfer and distribute to
 the Liquidating Trust all of its books and records related in to the foregoing. For purposes of this
 section 7.01(d), books and records include computer generated or computer maintained books
 and records for computer data, as well as electronically generated or maintained books and
 records or data, along with books and records of any Debtors maintained by or in the possession
 of third parties, wherever located.

        7.02.   Appointment of the Liquidating Trustee.

                (a)     On the Effective Date, the Liquidating Trustee shall be appointed, and
 shall be authorized to conduct the wind down of the Debtors’ affairs in accordance with section
 1123 of the Bankruptcy Code and shall have all powers, authority and responsibilities specified
 in the Plan.

                 (b)    On and after the Effective Date, neither the Liquidating Trustee nor the
 Liquidating Trust shall have any liability to holders of Claims or Interests other than as provided
 for in the Plan. The Plan will be administered and actions will be taken in the name of the
 Debtor through the Liquidating Trustee irrespective of whether the Debtor has been dissolved.
 The Liquidating Trustee shall comply with all applicable provisions of the Plan. On the
 Effective Date, the Liquidating Trustee shall assume all of its other obligations, powers and
 authority under the Plan.

        7.03.   Powers and Duties.

                 (a)     General Powers and Duties. From and after the Effective Date, pursuant
 to the terms and provisions of this Plan, the Liquidating Trustee shall have the powers set forth in
 the Liquidating Trust Agreement, and shall be empowered and directed to: (i) take all steps and
 execute all instruments and documents necessary to make Distributions to holders of Allowed
 Claims and to perform the duties assigned to the Liquidating Trustee under this Plan and/or the
 Liquidating Trust Agreement; (ii) liquidate the assets of the Debtors as necessary to comply with
 this Plan and the obligations hereunder; (iii) employ, retain or replace, professionals to represent
 the Liquidating Trust and Liquidating Trustee with respect to their responsibilities (provided that
 any such compensation shall be made only out of the Liquidating Trust Fund) to the extent non
 inconsistent with the status of the Liquidating Trust as a liquidating trust within the meaning of
 Treas. Reg. § 301.7701-4(d); (iv) assert, prosecute, object to, pursue, compromise or settle in
 accordance with the Liquidation Trustee’s reasonable business judgment, all matters affecting
 the Estates, including, Disputed Claims, to the extent set forth in the Liquidation Trust
 Agreement and except as provided therein without further order of the Bankruptcy Court; (v) act
 on behalf of the Debtors in all adversary proceedings and contested matters then pending or that
 can be commenced in the Bankruptcy Court and in all actions and proceedings pending or
 commenced elsewhere and to settle, retain, enforce, dispute or adjust any Claim and otherwise
 pursue actions involving assets of the Debtors that could arise or be asserted at any time under
 the Bankruptcy Code, unless otherwise, waived, relinquished or transferred in the Plan; (vi)
 establish, replenish or release reserves as provided in this Plan, as applicable; (vii) seek a




                                                  19
18-14102-mew      Doc 223      Filed 03/01/19 Entered 03/01/19 21:30:14            Main Document
                                            Pg 22 of 42


 determination of tax liability under section 505 of the Bankruptcy Code, file tax returns and pay
 taxes, if any, related to the Debtors; (viii) abandon in any commercially reasonable manner,
 including abandonment or donation to a charitable organization of the Liquidating Trustee’s
 choice, any assets of the Debtors if they are of no benefit to the Estate or the Debtors; (ix)
 purchase or create and carry all insurance policies and pay all insurance premiums and costs the
 Liquidating Trustee deems necessary or advisable; (x) assert and enforce all legal or equitable
 remedies or defenses belonging to the Debtors or their Estates, without limitation setoff,
 recoupment and any rights under section 502(d) of the Bankruptcy code; and (x) exercise such
 other powers as may be vested in the Liquidating Trustee pursuant to the Plan, the Liquidating
 Trust Agreement or any other Plan Documents or order of the Bankruptcy Court or otherwise act
 on behalf of and for the Debtor from and after the Effective Date in a manner consistent with the
 provisions of the Plan which the Liquidating Trustee deems reasonably necessary or desirable
 with respect to administering the Plan. The reasonable fees and expenses of the professional
 persons employed by the Liquidating Trustee (the “Liquidating Trustee Professional Fees”) in
 connection with his or her duties and responsibilities shall be paid as set forth in this Plan. The
 Liquidating Trustee Professional Fees shall be paid within ten (10) Business Days after
 submission of a detailed invoice therefor to the Liquidating Trustee. If the Liquidating Trustee
 disputes the reasonableness of any such invoice, the Liquidating Trustee or the affected
 professional may submit such dispute to the Bankruptcy Court for a determination of the
 reasonableness of any such invoice, and the disputed portion of such invoice shall not be paid
 until the dispute is resolved. The undisputed portion of such reasonable fees and expenses shall
 be paid as provided herein.

                 (b)    Distributions. Pursuant to the terms and provisions of the Plan, the
 Liquidating Trustee shall oversee the required Distributions specified under the Plan, on the
 Initial Distribution Date, Interim Distribution Date or Final Distribution Date, as the case may
 be, under the Plan.

         7.04. Resignation, Death or Removal of Liquidating Trustee. The Liquidating Trustee
 may resign at any time upon application to the Bankruptcy Court. In the event of any such
 resignation, or the removal, death or incapacity of the Liquidating Trustee, the Bankruptcy Court
 may, upon motion of a party in interest or other request, appoint a new Liquidating Trustee. No
 successor Liquidating Trustee hereunder shall in any event have any liability or responsibility for
 the acts or omissions of any of his or her predecessors. Every successor Liquidating Trustee
 appointed pursuant hereto shall execute, acknowledge and file with the Bankruptcy Court, and
 deliver to the holders of General Unsecured Claims (at the addresses as provided in Section 8.05)
 an instrument in writing accepting such appointment hereunder, and thereupon such successor
 Liquidating Trustee, without any further act, shall become fully vested with all of the rights,
 powers, duties and obligations of his or her predecessor. Any resigning or removed Liquidating
 Trustee (or the executor or other representative of any deceased or incapacitated Liquidating
 Trustee) shall transfer, in exchange for consideration of one dollar ($1.00), the common stock of
 the Debtors owned by such Liquidating Trustee to the successor Liquidating Trustee.

        7.05.   Liquidation of the Debtor.

                (a)     On the Effective Date, the authority, power and incumbency of the
 persons then acting as directors and officers of the Debtors shall be terminated (without cause)



                                                 20
18-14102-mew      Doc 223      Filed 03/01/19 Entered 03/01/19 21:30:14            Main Document
                                            Pg 23 of 42


 and such directors and officers shall be deemed to have resigned without the necessity of any act
 on the part of such parties. On the Effective Date or as soon as reasonably practicable thereafter,
 the Liquidating Trustee on behalf of the Debtors shall: (a) file the Debtors’ certificates of
 dissolution, together with all other necessary corporate documents, to effect the dissolution of the
 Debtors under the applicable laws of their states of incorporation; and (b) complete and file the
 Debtors’ final federal, state and local tax returns, and pursuant to section 505(b) of the
 Bankruptcy Code, request an expedited determination of any unpaid tax liability of the Debtors
 or their Estates for any tax incurred during the administration of the Chapter 11 Cases, as
 determined under applicable tax laws. The filing by the Liquidating Trustee of the Debtors’
 certificate of dissolution shall be authorized and approved in all respects without further action
 under applicable law, regulation, order or rule, including, without limitation, any action by the
 stockholders or the board of directors of the Debtors and expressly without the need to pay any
 franchise or similar taxes in order to effectuate such dissolution.

                                           ARTICLE VIII

            PROVISIONS GOVERNING DISTRIBUTIONS UNDER THE PLAN

         8.01. Disbursing Agent. Except as otherwise provided herein, all distributions under
 the Plan shall be made by the Disbursing Agent. The Disbursing Agent shall not be required to
 give any bond or surety or other security for the performance of its duties unless otherwise
 ordered by the Bankruptcy Court and, in the event that the Disbursing Agent is so otherwise
 ordered, all costs and expenses of procuring any such bond or surety shall be borne by the
 Debtors. Furthermore, any such entity required to give a bond shall notify the Bankruptcy Court
 and the U.S. Trustee in writing before terminating any such bond that is obtained.

        8.02. Distributions of Cash. Any payment of Cash made by the Disbursing Agent
 pursuant to the Plan shall, at the Disbursing Agent’s option, be made by check drawn on a
 domestic bank or wire transfer.

         8.03. Timing of Distributions. In the event that any payment, distribution or act under
 the Plan is required to be made or performed on a date that is not a Business Day, then the
 making of such payment or distribution or the performance of such act may be completed on or
 as soon as reasonably practicable after the next succeeding Business Day, but shall be deemed to
 have been completed as of the required date. Any requirement under the Plan that the Debtors or
 Disbursing Agent make a payment or Distribution on a date shall mean that such party is
 required to commence the process of making a payment or Distribution on such date.

         8.04. Holders as of the Distribution Record Date. As of the close of business on the
 Distribution Record Date: (i) the claims register maintained in the Chapter 11 Cases shall be
 closed; and (ii) any transfer of any Claim or any Interest therein shall not be recognized by the
 Debtors. The Debtors shall have no obligation to recognize any transfer of any Claim occurring
 after 5:00 p.m. (prevailing Eastern Time) on the Distribution Record Date, and shall instead be
 entitled to recognize and deal for all purposes under this Plan with only those holders of record
 as of 5:00 p.m. (prevailing Eastern Time) on the Distribution Record Date.




                                                 21
18-14102-mew       Doc 223     Filed 03/01/19 Entered 03/01/19 21:30:14             Main Document
                                            Pg 24 of 42


         8.05. Distributions to Address of Record. Subject to Bankruptcy Rule 9010, and except
 as set forth in this Section 8.05 of the Plan, all Distributions under the Plan to holders of Allowed
 Claims shall be made to the holder of each Allowed Claim at the address of such holder as listed
 on the Schedules as of the Distribution Record Date, unless the Debtors have been notified in
 writing of a change of address, including, without limitation, by the timely filing of a proof of
 claim by such holder that provides an address for such holder different from the address reflected
 on the Schedules. In the event that any distribution to any such holder is returned as
 undeliverable, no distribution to such holder shall be made unless and until the appropriate
 Disbursing Agent has been notified of the then current address of such holder, at which time or
 as soon as reasonably practicable thereafter, such Distribution shall be made to such holder
 without interest; provided, however, that, at the later of the expiration of sixty (60) days AFTER:
 (a) the Effective Date and (b) the first Distribution Date after a Claim becomes an Allowed
 Claim, such Distributions shall be deemed unclaimed property and shall revest in the applicable
 Debtor and be distributed to other holders of Allowed Claims, in accordance with the Plan or as
 otherwise ordered by the Bankruptcy Court, as set forth in Section 8.12 of the Plan.

        8.06.   No Postpetition Interest on Claims; No More than Payment in Full.

                 (a)      Unless otherwise specifically provided for in the Plan, Confirmation Order
 or other order of the Bankruptcy Court, or required by applicable bankruptcy or non-bankruptcy
 law, postpetition interest shall not accrue or be paid on any Claims, and no holder of a Claim
 shall be entitled to interest accruing on such Claim on or after the Petition Date.

                 (b)    No holder of an Allowed Claim shall be entitled to receive more than
 payment in full of such Allowed Claim (plus postpetition interest, if and to the extent provided in
 this Plan), and such Claims will be administered and treated in the manner provided in this Plan.

        8.07. Minimum Distributions. No payment of Cash of less than one hundred dollars
 ($100) shall be made by the Debtors to any holder of an Allowed Claim unless a request therefor
 is made in writing to the Debtors. If no request is made as provided in the preceding sentence
 within sixty (60) days of the later of: (a) the Effective Date and (b) the first Distribution Date
 such Claim is Allowed, all such distributions shall be distributed to other holders of Allowed
 Claims in accordance with the Plan or as otherwise ordered by the Bankruptcy Court.
 Notwithstanding anything contained herein to the contrary, if, on any Distribution Date there
 remains $5,000 or less available for Distribution to holders of Allowed General Unsecured
 Claims, in lieu of making any further Distributions to the holders of such Claims, the Debtors
 may distribute such Cash to the charity of their choice.

        8.08. Withholding Taxes. Any federal or state withholding taxes or other amounts
 required to be withheld under any applicable law shall be deducted and withheld from any
 Distributions hereunder, and any property so withheld will then be paid by the Debtors to the
 appropriate authority. All Persons holding Claims shall be required to provide any information
 necessary to effect the withholding of such taxes. The Debtors may, if necessary or appropriate
 to comply with applicable withholding requirements imposed on them, withhold the entire
 Distribution due to any holder of an Allowed Claim until such time as such holder provides the
 necessary information to comply with any withholding requirements of any governmental unit.
 Any property so withheld will then be paid by the Debtors to the appropriate authority. If the



                                                  22
18-14102-mew      Doc 223      Filed 03/01/19 Entered 03/01/19 21:30:14            Main Document
                                            Pg 25 of 42


 holder of an Allowed Claim fails to provide the information necessary to comply with any
 withholding requirements of any governmental unit within sixty (60) days from the date of first
 notification to the holder of the need for such information or for the Cash necessary to comply
 with any applicable withholding requirements, then such holder’s Distribution shall be treated as
 unclaimed property in accordance with Section 8.12 herein or the amount required to be withheld
 may be so withheld and turned over to the applicable authority.

         8.09. Time Bar to Cash Payments by Check. Checks issued by the Debtors on account
 of Allowed Claims shall be null and void if not negotiated within sixty (60) days after the date of
 issuance thereof. Requests for the reissuance of any check that becomes null and void pursuant
 to this Section 8.09 may be made directly to the Debtors by the holder of the Allowed Claim to
 whom the check was originally issued. Any Claim in respect of such voided check must be
 made in writing on or before the later of (a) the Effective Date and (b) sixty (60) days after the
 date on which the Distribution was made. After that date, all Claims in respect of void checks
 shall be released and forever barred and the proceeds of those checks shall be deemed unclaimed
 property in accordance with section 347(b) of the Bankruptcy Code and be distributed as
 provided in Section 8.12 herein.

         8.10. No Payments of Fractional Dollars. Notwithstanding any other provision of the
 Plan to the contrary, no payment of fractional dollars shall be made pursuant to the Plan.
 Whenever any payment of a fraction of a dollar under the Plan would otherwise be required, the
 actual Distribution made shall reflect a rounding down of such fraction to the nearest whole
 dollar.

         8.11. Setoff and Recoupment. The Debtors may, but shall not be required to, setoff
 against, or recoup from, any Claim and the Distributions to be made pursuant to the Plan in
 respect thereof, any claims or defenses of any nature whatsoever that the Debtors or their Estates
 may have against the holder of such Claim, but neither the failure to do so nor the allowance of
 any Claim under the Plan shall constitute a waiver or release by the Debtors or their respective
 Estates of any right of setoff, recoupment claims or other rights or Causes of Action that the
 Debtors or their respective Estates or any of their respective successors may possess against such
 holder.

         8.12. Unclaimed Distributions. All distributions to holders of Allowed Claims under
 the Plan that are unclaimed for a period of sixty (60) days after distribution thereof shall be
 deemed unclaimed property under Bankruptcy Code section 347(b), and any entitlement of any
 holder of any Claim to such distributions shall be extinguished and forever barred. All such
 unclaimed property shall revest in the Debtors and, subject to Section 8.07, be distributed to
 other holders of Allowed Claims in accordance with the Plan or as otherwise ordered by the
 Bankruptcy Court.

                                           ARTICLE IX

              PROCEDURES FOR RESOLVING DISPUTED, CONTINGENT
               AND UNLIQUIDATED CLAIMS OR EQUITY INTERESTS




                                                 23
18-14102-mew       Doc 223     Filed 03/01/19 Entered 03/01/19 21:30:14             Main Document
                                            Pg 26 of 42


          9.01. Objections to Claims. Other than with respect to Fee Claims, only the
 Liquidating Trustee shall be entitled to object to Claims after the Effective Date. Any objections
 to Claims (other than Fee Claims), which Claims have been filed on or before the later of the
 Confirmation Date and the applicable Bar Date, if any, shall be served and filed on or before the
 later of: (a) one year after the Effective Date (or such applicable Bar Date if such applicable Bar
 Date is after the Effective Date); or (b) such other date as may be fixed by the Bankruptcy Court,
 whether fixed before or after the date specified in clause (a) of this Section. Any Claims filed
 after the applicable Bar Date shall be deemed Disallowed and expunged in their entirety without
 further order of the Bankruptcy Court or any action being required on the part of the Debtors
 unless the Person or entity wishing to file such Claim has received prior Bankruptcy Court
 authority to file such Claim after the applicable Bar Date. Notwithstanding any authority to the
 contrary, an objection to a Claim shall be deemed properly served on the claimant if the Debtors
 or the Liquidating Trustee effect service in any of the following manners: (a) in accordance with
 Federal Rule of Civil Procedure 4, as modified and made applicable by Bankruptcy Rule 7004;
 (b) by first class mail, postage prepaid, on the signatory on the proof of claim as well as all other
 representatives identified in the proof of claim or any attachment thereto; or (c) by (i) first class
 mail, postage prepaid, or (ii) if available, electronic mail, on any counsel that has appeared on the
 claimant’s behalf in the Chapter 11 Cases (so long as such appearance has not been subsequently
 withdrawn). From and after the Effective Date, the Liquidating Trustee may settle or
 compromise any Disputed Claim without approval of the Bankruptcy Court. After the Effective
 Date, the Liquidating Trustee shall be entitled to determine, in its reasonable discretion, that the
 cost and expense of pursuing claims objections outweighs the benefits to be advanced by filing
 one or more objections.

        9.02. Amendments to Claims. After the Confirmation Date, a proof of Claim may not
 be amended without the authorization of the Bankruptcy Court. Any Claim amended after the
 Confirmation Date shall be deemed Disallowed in full and expunged without any action by the
 Debtors, unless the holder of the Claim has obtained prior Bankruptcy Court authorization to file
 the amendment.

         9.03. Estimation of Claims; Certain Reserves. For purposes of calculating and making
 Distributions under the Plan, the Liquidating Trustee shall be entitled to estimate, in good faith
 and with due regard to litigation risks associated with Disputed Claims, the maximum dollar
 amount of Allowed and Disputed Claims, inclusive of contingent and/or unliquidated Claims in a
 particular Class. The Liquidating Trustee shall also be entitled to seek one or more Estimation
 Orders from the Bankruptcy Court for such purposes, regardless of whether the Debtors have
 previously objected to such Claim or whether the Bankruptcy Court has ruled on any such
 objection, and the Bankruptcy Court shall retain jurisdiction to estimate any Claim for purposes
 of determining the Allowed amount of such Claim at any time. In the event that the Bankruptcy
 Court estimates any contingent or unliquidated Claim, that estimated amount will constitute
 either the Allowed amount of such Claim or a maximum limitation on such Claim, as determined
 by the Bankruptcy Court. If the estimated amount constitutes a maximum limitation on such
 Claim, the Liquidating Trustee may elect to pursue any supplemental proceedings to object to
 any ultimate payment on such Claim. All of the objection, estimation, settlement, and resolution
 procedures set forth in the Plan are cumulative and not necessarily exclusive of one another.
 Appropriate Disputed Claims reserves shall be established for each category of Claims as to
 which estimates are utilized or sought. Unless otherwise expressly set forth herein, the



                                                  24
18-14102-mew       Doc 223     Filed 03/01/19 Entered 03/01/19 21:30:14              Main Document
                                            Pg 27 of 42


 Liquidating Trustee shall not be obligated to physically segregate and maintain separate accounts
 for reserves. Accordingly, reserves may be merely bookkeeping entries or accounting
 methodologies, which may be revised from time to time, as appropriate. Unless otherwise
 ordered by the Bankruptcy Court, no reserves shall be required to be established or maintained
 with respect to Claims filed after the applicable Bar Date.

         9.04. Plan Distributions to Holders of Subsequently Allowed Claims. On each
 Distribution Date (or such earlier date as determined by the Debtors in their sole discretion), the
 Disbursing Agent will make distributions or payments on account of any Disputed Claim that has
 become an Allowed Claim since the occurrence of the previous Distribution Date. The
 Disbursing Agent shall distribute in respect of such newly Allowed Claims the Pro Rata
 Distributions to which holders of such Claims would have been entitled under this Plan if such
 newly Allowed Claims were fully or partially Allowed, as the case may be, on the Effective
 Date, less direct and actual expenses, fees, or other direct costs.

         9.05. Insurance Preservation and Proceeds. Except with regard to claims against the
 Released Parties that are released hereunder, nothing in the Plan shall diminish or impair the
 enforceability of any insurance policy that may cover Claims against the Debtors or any related
 Person. Notwithstanding anything to the contrary contained herein: (i) to the extent the Debtors
 have insurance with respect to an Allowed Claim, such Allowed Claim shall (a) be paid from the
 proceeds of insurance to the extent that the Claim is insured, and (b) receive the treatment
 provided for herein to the extent the applicable insurance policy does not provide coverage with
 respect to any portion of the Allowed Claim. Holders of Claims which are eligible to be
 satisfied, in whole or in part, through any such policy shall be obligated, as a condition to
 receiving any Distributions under the Plan, to seek recovery (or, if applicable, assist the Debtors
 in seeking recovery) under such policies with regard to such Claims.

         9.06. Allocation of Plan Distributions Between Principal and Interest. To the extent
 that any Allowed Claim entitled to a Distribution under the Plan is comprised of indebtedness
 and accrued but unpaid interest thereon, such distribution shall be allocated first to the principal
 amount of the Claim (as determined for federal income tax purposes) and then, to the extent the
 consideration exceeds the principal amount of the Claim, to accrued but unpaid interest.

          9.07. No Recourse. Notwithstanding that the Allowed amount of any particular
 Disputed Claim is reconsidered under the applicable provisions of the Bankruptcy Code and
 Bankruptcy Rules or is Allowed in an amount for which after application of the payment
 priorities established by this Plan there is insufficient value to provide a recovery equal to that
 received by other holders of Allowed Claims in the respective Class, no Claim holder shall have
 recourse against the Disbursing Agent, the Debtors, the Liquidating Trustee, Released Party or
 any of their respective professionals, consultants, officers, directors, employees or members or
 their successors or assigns, or any of their respective property. THE ESTIMATION OF
 CLAIMS AND THE ESTABLISHMENT OF RESERVES UNDER THE PLAN MAY
 LIMIT THE DISTRIBUTION TO BE MADE ON INDIVIDUAL DISPUTED CLAIMS,
 REGARDLESS OF THE AMOUNT FINALLY ALLOWED ON ACCOUNT OF SUCH
 DISPUTED CLAIMS.




                                                  25
18-14102-mew      Doc 223      Filed 03/01/19 Entered 03/01/19 21:30:14            Main Document
                                            Pg 28 of 42


        9.08. Satisfaction of Claims and Interests. Unless otherwise provided in the Plan or the
 Confirmation Order, any Distributions and deliveries to be made on account of Allowed Claims
 and Interests under the Plan shall be in complete settlement, satisfaction and discharge of such
 Allowed Claims or Interests.

                                            ARTICLE X

                  EXECUTORY CONTRACTS AND UNEXPIRED LEASES


         10.01. Rejection of Executory Contracts and Unexpired Leases. Pursuant to sections
 365(a) and 1123(b)(2) of the Bankruptcy Code, all executory contracts and unexpired leases of
 the Debtors not previously rejected by the Debtors pursuant to an order of the Bankruptcy Court
 shall be deemed to be rejected by the Debtors as of the Effective Date, except for any executory
 contract or unexpired lease: (x) that previously has been assumed and/or assigned pursuant to an
 order of the Bankruptcy Court entered prior to the Effective Date; (y) as to which a motion for
 approval of the assumption and/or assignment of such executory contract or unexpired lease has
 been filed and served prior to the Confirmation Date; or (z) that is specifically designated as a
 contract or lease to be assumed and/or assigned by the Debtors. Any order entered after the
 Confirmation Date by the Bankruptcy Court, after notice and a hearing, authorizing the rejection
 of an executory contract or unexpired lease shall cause such rejection to be a prepetition breach
 under sections 365(g) and 502(g) of the Bankruptcy Code, as if such relief was granted and such
 order was entered prior to the Confirmation Date. All Claims arising from the rejection of
 executory contracts or unexpired leases, if any, will be treated as General Unsecured Claims.
 Notwithstanding anything herein to the contrary, all compensation and benefits programs shall
 continue in effect until there are no employees of the Debtors, at which time all compensation
 and benefit programs shall be deemed terminated.

         10.02. Approval of Rejections by Confirmation Order. Entry of the Confirmation Order
 by the Bankruptcy Court shall constitute approval of the rejections contemplated by this Plan
 pursuant to sections 365 and 1123 of the Bankruptcy Code. Notwithstanding anything herein to
 the contrary, any agreement, obligation, security interest, transaction or similar undertaking that
 the Debtors believe is not executory or a lease that is later determined by the Bankruptcy Court
 to be an executory contract or unexpired lease that is subject to assumption or rejection under
 section 365 of the Bankruptcy Code, shall be subject to assumption or rejection within thirty (30)
 days of any such determination or such longer period as may be authorized by the Bankruptcy
 Court.

         10.03. Bar Date for Filing Proofs of Claim Relating to Executory Contracts and
 Unexpired Leases Rejected Pursuant to the Plan. Claims arising out of the rejection of an
 executory contract or unexpired lease pursuant to Section 10.01 of the Plan must be filed
 with the Bankruptcy Court and served upon the Debtors no later than thirty (30) days
 after the earlier of: (i) notice of entry of an order approving the rejection of such executory
 contract or unexpired lease; and (ii) notice of occurrence of the Effective Date. All such
 Claims not filed within such time will be forever barred from assertion against the Debtors
 and their Estates.




                                                 26
18-14102-mew       Doc 223     Filed 03/01/19 Entered 03/01/19 21:30:14              Main Document
                                            Pg 29 of 42


          10.04. Indemnification of Directors, Officers and Employees. For purposes of the Plan,
 the obligation of the Debtors to indemnify and reimburse any Person or entity serving at any time
 on or after the Petition Date as one of its directors, officers or employees by reason of such
 Person’s or entity’s service in such capacity, or as a director, officer or employee of any of the
 Debtors or any other corporation or legal entity, to the extent provided in such Debtor’s
 constituent documents, a written agreement with the Debtor(s), in accordance with any
 applicable law, or any combination of the foregoing, shall survive confirmation of the Plan and
 the Effective Date, remain unaffected thereby, become an obligation of the Debtors solely to the
 extent of available insurance, and not be released, irrespective of whether indemnification or
 reimbursement is owed in connection with an event occurring before, on, or after the Petition
 Date. For the avoidance of doubt, nothing herein shall be construed as the Debtors assuming any
 obligation with respect to any self-insured retention for which the applicable insurer has the
 ability to assert a prepetition Claim against the applicable Debtor in accordance with the order
 setting the Bar Date or other order of the Court. On and after the Effective Date, the coverage
 under any directors’ and officers’ insurance policies in effect on the Petition Date shall not be
 terminated or otherwise reduced by or on behalf of the Debtors, and all directors and officers of
 the Debtors at any time shall be entitled to the full benefits of any such policy for the full term of
 such policy regardless of whether such directors and/or officers remain in such positions after the
 Effective Date.

                                            ARTICLE XI

                                   CONDITIONS PRECEDENT

         11.01. Conditions Precedent to the Effective Date. The occurrence of the Effective Date
 is subject to:

                (a)     the Disclosure Statement Order and Confirmation Order having been
 entered and shall not have been stayed, modified, vacated or appealed;

                (b)     the Debtors having obtained all authorizations, consents, regulatory
 approvals, rulings or documents that are necessary to implement and effectuate the Plan and the
 transaction contemplated hereunder; and

                (c)     the Plan Documents having been executed and delivered, and any
 conditions (other than the occurrence of the Effective Date or certification by the Debtors that
 the Effective Date has occurred) contained therein having been satisfied or waived in accordance
 therewith.

        11.02. Waiver of Conditions Precedent and Bankruptcy Rule 3020(e) Automatic Stay.

                (a)      The Debtors shall have the right to waive one or more of the conditions
 precedent set forth in Sections 11.01 and 11.02 of the Plan at any time without leave of or notice
 to the Bankruptcy Court and without formal action other than proceeding with consummation of
 the Plan. If any condition precedent to the Effective Date is waived pursuant to this Section
 11.02 and the Effective Date occurs, the waiver of such condition shall benefit from the
 “mootness doctrine,” and the act of consummation of the Plan shall foreclose any ability to




                                                  27
18-14102-mew         Doc 223   Filed 03/01/19 Entered 03/01/19 21:30:14             Main Document
                                            Pg 30 of 42


 challenge the Plan in any court. Unless otherwise provided herein, any actions required to be
 taken on the Effective Date shall take place and shall be deemed to have occurred
 simultaneously, and no such action shall be deemed to have occurred prior to the taking of any
 other such action.

               (b)     Pursuant to Bankruptcy Rule 3020(e), the Confirmation Order shall be
 immediately effective upon its entry and shall not be subject to the stay provided in Bankruptcy
 Rule 3020(e).


                                            ARTICLE XII

                        EXCULPATION, INJUNCTION AND
                  RELATED PROVISIONS EFFECT OF CONFIRMATION

        12.01. Binding Effect. This Plan shall be binding and inure to the benefit of the Debtors,
 the Liquidating Trustee, the Liquidating Trust, the Released Parties, all present and former
 holders of Claims and Interests and their respective successors and assigns.

          12.02. Release of Claims Against and Interests in the Debtors. Upon the Effective Date
 and in consideration of the Distributions to be made hereunder, except as otherwise provided
 herein or in the Confirmation Order, each holder (as well as any trustees and agents on behalf of
 each holder) of a Claim or Interest and any affiliate of such holder shall be deemed to have
 forever waived and released the Debtors of and from any and all Claims, Interests, rights, and
 liabilities that arose prior to the Effective Date. Except as otherwise provided herein, upon the
 Effective Date, all such holders of Claims and Interests and their affiliates shall be forever
 precluded and enjoined from prosecuting or asserting any such waived and released Claim
 against or terminated Interest in the Debtors. Nothing in this Section shall preclude any holder
 of an Allowed Claim or Interest from receiving the applicable Distribution provided for under
 the Plan.

         12.03. Term of Pre-Confirmation Injunctions or Stays. Unless otherwise provided
 herein, all injunctions or stays arising prior to the Confirmation Date in accordance with sections
 105 or 362 of the Bankruptcy Code, or otherwise, and in existence on the Confirmation Date,
 shall remain in full force and effect until the Effective Date.

        12.04. Injunction Against Interference With Plan. Upon the entry of the Confirmation
 Order, all holders of Claims and Interests and other parties in interest, along with their respective
 present or former affiliates, employees, agents, officers, directors or principals, shall be enjoined
 from taking any actions to interfere with the implementation or consummation of the Plan.

            12.05.      Injunction.

                (a)     Except as otherwise provided in the Plan or the Confirmation Order, as
 of the Confirmation Date, but subject to the occurrence of the Effective Date, all Persons who
 have held, hold or may hold Claims against or Interests in any of the Debtors or the Estates
 are, with respect to any such Claims or Interests, permanently enjoined from: (i)
 commencing, conducting or continuing in any manner, directly or indirectly, any suit, action



                                                  28
18-14102-mew         Doc 223   Filed 03/01/19 Entered 03/01/19 21:30:14           Main Document
                                            Pg 31 of 42


 or other proceeding of any kind (including, without limitation, any proceeding in a judicial,
 arbitral, administrative or other forum) against or affecting the Debtors, the Liquidating
 Trustee, the Liquidating Trust, the Estates or any of their respective property, or any direct or
 indirect transferee of any property of, or direct or indirect successor in interest to, any of the
 foregoing Persons or any property of any such transferee or successor; (ii) enforcing, levying,
 attaching (including, without limitation, any pre-judgment attachment), collecting or
 otherwise recovering by any manner or means, whether directly or indirectly, any judgment,
 award, decree or order against the Debtors, the Liquidating Trustee, the Liquidating Trust, the
 Estates or any of their respective property, or any direct or indirect transferee of any property
 of, or direct or indirect successor in interest to, any of the foregoing Persons, or any property
 of any such transferee or successor; (iii) creating, perfecting or otherwise enforcing in any
 manner, directly or indirectly, any encumbrance of any kind against the Debtors, the
 Liquidating Trustee, the Liquidating Trust, the Estates or any of their respective property, or
 any direct or indirect transferee of any property of, or successor in interest to, any of the
 foregoing Persons; (iv) acting or proceeding in any manner, in any place whatsoever, that
 does not conform to or comply with the provisions of the Plan to the full extent permitted by
 applicable law; and (v) commencing or continuing, in any manner or in any place, any action
 that does not comply with or is inconsistent with the provisions of the Plan; provided, however,
 that nothing contained herein shall preclude such persons from exercising their rights
 pursuant to and consistent with the terms of the Plan.

                (b)    Each holder of an Allowed Claim or Allowed Interest shall be deemed to
 have specifically consented to the injunctions set forth herein.

            12.06.      Releases.

                  (a)    Releases by the Debtors. Except as otherwise provided in the Plan or the
 Confirmation Order, as of the Effective Date, the Debtors, as, debtors in possession, and any
 person seeking to exercise the rights of the Debtors Estates, including without limitation, any
 successor to the Debtors, including the Liquidating Trustee, the Liquidating Trust, or any
 representative of the Debtors’ Estates appointed or selected pursuant to sections 1103, 1104 or
 1123(b)(3) of the Bankruptcy Code or under chapter 7 of the Bankruptcy Code, shall be
 deemed to forever release, waive and discharge all claims (as such term “claim” is defined in
 section 101(5) of the Bankruptcy Code), obligations, suits, judgments, damages, demands,
 debts, rights, causes of action (including, but not limited to, the Causes of Action) and
 liabilities (other than the rights of the Debtors to enforce the Plan and the contracts,
 instruments, releases and other agreements or documents delivered thereunder) against any
 Released Party, whether liquidated or unliquidated, fixed or contingent, matured or
 unmatured, known or unknown, foreseen or unforeseen, existing or hereafter arising, in law,
 equity or otherwise that are based in whole or in part on any act, omission, transaction, event
 or other occurrence taking place on or prior to the Effective Date in any way relating to the
 Debtors, the Chapter 11 Cases, the Plan or the Disclosure Statement, and that could have been
 asserted by or on behalf of the Debtors or their Estates, whether directly, indirectly,
 derivatively or in any representative or any other capacity; provided, however, that in no event
 shall anything in this Section 12.06(a) be construed as a release of any Person’s fraud or
 willful misconduct, as determined by a Final Order, for matters with respect to the Debtors
 and/or their affiliates. Entry of the Confirmation Order shall constitute the Bankruptcy



                                                 29
18-14102-mew      Doc 223     Filed 03/01/19 Entered 03/01/19 21:30:14            Main Document
                                           Pg 32 of 42


 Court’s approval, pursuant to Bankruptcy Rule 9019, of the releases herein, which includes by
 reference each of the related provisions and definitions contained herein, and further, shall
 constitute the Bankruptcy Court’s finding that the releases herein are: (1) in exchange for the
 good and valuable consideration provided by the Released Parties; (2) a good faith settlement
 and compromise of the claims released by the releases herein; (3) in the best interests of the
 Debtors and all holders of Claims and Interests; (4) fair, equitable and reasonable; (5) given
 and made after reasonable investigation by the Debtors and after notice and opportunity for
 hearing; and (6) a bar to any of the Debtors asserting any claim released by the releases
 herein against any of the Released Parties; provided, further, nothing contained herein shall
 release Jane Park on account of the Jane Park Promissory Note.

                  (b)    Releases by Holders of Claims and Interests. Except as otherwise
 provided in the Plan or the Confirmation Order, on the Effective Date, (i) each holder of a
 Claim that voted to accept the Plan, (ii) each Released Party (other than the Debtors), and (iii)
 to the fullest extent permissible under applicable law, as such law may be extended or
 interpreted subsequent to the Effective Date, all holders of Claims in consideration for the
 obligations of the Debtors under the Plan, the Distributions under the Plan and other
 contracts, instruments, releases, agreements or documents executed and delivered in
 connection with the Plan, will be deemed to have consented to the Plan and the restructuring
 and liquidation embodied herein for all purposes and deemed to forever release, waive and
 discharge all claims (as such term is defined in section 101(5) of the Bankruptcy Code),
 including but not limited to any claim sounding in law or equity or asserting a tort, breach of
 any duty or contract, violations of the common law, any federal or state statute, any federal or
 state securities laws or otherwise, demands, debts, rights, causes of action (including without
 limitation, the Causes of Action) or liabilities (other than the right to enforce the obligations
 of any party under the Plan and the contracts, instruments, releases, agreements and
 documents delivered under or in connection with the Plan), including, without limitation, any
 claims for any such loss such holder may suffer, have suffered or be alleged to suffer as a
 result of the Debtors commencing the Chapter 11 Cases or as a result of the Plan being
 consummated, against any Released Party, whether liquidated or unliquidated, fixed or
 contingent, matured or unmatured, known or unknown, foreseen or unforeseen, existing or
 hereafter arising, in law, equity or otherwise that are based in whole or in part on any act or
 omission, transaction, event or other occurrence taking place on or prior to the Effective Date
 in any way relating to the Debtors, the Chapter 11 Cases, the Plan or the Disclosure
 Statement; provided, however, that the foregoing shall not apply to: (i) any holder of a Claim
 or Interest entitled to vote on the Plan that did not vote on the Plan; (ii) any holder of a Claim
 or Interest who voted to reject the Plan and also did not check the box on the applicable ballot
 indicating that they “opt in” to the releases provided in this section 12.06(b); and (iii) any
 holder of a Claim not entitled to vote to accept or reject this Plan who did not check the box on
 the notice notifying such Claim holder of their non-voting status indicating that they “opt in”
 to the releases provided in this section 12.06(b); provided, further, that in no event shall
 anything in this Section 12.06(b) be construed as a release of any Person’s fraud or willful
 misconduct, as determined by a Final Order, for matters with respect to the Debtors and/or
 their affiliates. Entry of the Confirmation Order shall constitute the Bankruptcy Court’s
 approval, pursuant to Bankruptcy Rule 9019, of the releases of holders of Claims and
 Interests, which includes by reference each of the related provisions and definitions contained
 herein, and further, shall constitute the Bankruptcy Court’s finding that the releases herein



                                                 30
18-14102-mew      Doc 223     Filed 03/01/19 Entered 03/01/19 21:30:14            Main Document
                                           Pg 33 of 42


 are (1) in exchange for the good and valuable consideration provided by the Released Parties;
 (2) a good faith settlement and compromise of the claims herein; (3) in the best interests of the
 Debtors and all holders of Claims and Interests; (4) fair, equitable and reasonable; (5) given
 and made after notice and opportunity for hearing; and (6) a bar to any holder of a Claim or
 Interest asserting any Claim released by the releases herein against any of the Released
 Parties.

               (c)       Notwithstanding anything to the contrary contained herein: (i) except to
 the extent permissible under applicable law, as such law may be extended or interpreted
 subsequent to the Effective Date, the releases provided for in this Section 12.06 of the Plan
 shall not release any non-Debtor entity from any liability arising under (x) the Internal
 Revenue Code or any state, city or municipal tax code, (y) any criminal laws of the United
 States or any state, city or municipality, or (y) any environmental laws of the United States or
 any state, city or municipal tax code; and (ii) the releases set forth in this Section 12.06 shall
 not release any (x) claims, right, or Causes of Action for money borrowed from or owed to the
 Debtors by any of their directors, officers or former employees, as set forth in the Debtors’
 books and records, (y) any claims against any Person to the extent such Person asserts a
 crossclaim, counterclaim and/or claim for setoff which seeks affirmative relief against a
 Debtor or any of its officers, directors, or representatives, and (z) claims against any Person
 arising from or relating to such Person’s gross negligence or willful misconduct, each as
 determined by a Final Order of the Bankruptcy Court.

         12.07. Exculpation and Limitation of Liability. None of the Debtors, the Liquidating
 Trustee, the Liquidating Trust or the Released Parties shall have or incur any liability to any
 holder of any Claim or Interest for any act or omission in connection with, or arising out of
 the Debtors’ restructuring and liquidation, including without limitation the negotiation and
 execution of the Plan, the Chapter 11 Cases, the Disclosure Statement, the solicitation of votes
 for and the pursuit of the Plan (including that solicitation of acceptances of the Plan was not
 conducted in good faith nor in compliance with the applicable provisions of the Bankruptcy
 Code), the consummation of the Plan, or the administration of the Plan or the property to be
 distributed under the Plan, including, without limitation, all documents ancillary thereto, all
 decisions, actions, inactions and alleged negligence or misconduct relating thereto and all
 prepetition activities leading to the promulgation and confirmation of the Plan except fraud,
 gross negligence, or willful misconduct as determined by a Final Order of the Bankruptcy
 Court. For purposes of the foregoing, it is expressly understood that any act or omission
 effected with the approval of the Bankruptcy Court conclusively will be deemed not to
 constitute gross negligence, or willful misconduct. The Debtors, the Liquidating Trustee, the
 Liquidating Trust and the Released Parties shall be entitled to rely upon the advice of counsel
 with respect to their duties and responsibilities with respect to the Chapter 11 Cases, the Plan
 and the administration thereof.

         12.08. Injunction Related to Releases and Exculpation. The Confirmation Order
 shall permanently enjoin the commencement or prosecution by any person or entity, whether
 directly, derivatively or otherwise, of any claims, obligations, suits, judgments, damages,
 demands, debts, rights, Causes of Action or liabilities released pursuant to the Plan, including
 but not limited to the claims, obligations, suits, judgments, damages, demands, debts, rights,
 Causes of Action or liabilities released under this Article XII of the Plan.



                                                 31
18-14102-mew       Doc 223     Filed 03/01/19 Entered 03/01/19 21:30:14            Main Document
                                            Pg 34 of 42


         12.09. Termination of Subordination Rights and Settlement of Related Claims. Except
 as expressly provided herein, the classification and manner of satisfying all Claims and Interests
 and the respective distributions, treatments and other provisions under the Plan take into account
 or conform to the relative priority and rights of the Claims and Interests in each Class in
 connection with any contractual, legal and equitable subordination rights relating thereto whether
 arising under general principles of equitable subordination, sections 510(a) and 510(b) of the
 Bankruptcy Code or otherwise, and any and all such rights are settled, compromised and released
 pursuant to the Plan. The Confirmation Order shall permanently enjoin, effective as of the
 Effective Date, all Persons and entities from enforcing or attempting to enforce any such
 contractual, legal and equitable rights satisfied, compromised and settled pursuant to the Plan.
 Any disagreement with the priorities or distributions set forth in the Plan or any right to assert
 contractual subordination shall be raised on or prior to the deadline to object to the Plan, and
 decided at or prior to the Combined Hearing, and all issues with respect to contractual
 subordination not raised or resolved at the Combined Hearing shall be governed pursuant to the
 Plan or, if the decision of the Bankruptcy Court at the Combined Hearing differs from the Plan,
 then such decision shall govern.

         12.10. Retention of Causes of Action/Reservation of Rights. Except with respect to the
 Released Parties or any other beneficiary of the releases, injunctions and exculpations contained
 in this Article XII, nothing contained in the Plan or the Confirmation Order shall be deemed to
 be a waiver or relinquishment of any rights, claims or Causes of Action, right of setoff, or other
 legal or equitable defense that the Debtors had immediately prior to the Effective Date, on behalf
 of the Estates or of themselves in accordance with any provision of the Bankruptcy Code or any
 applicable non-bankruptcy law. The Debtors shall have, retain, reserve and be entitled to assert
 all such claims, Causes of Action, rights of setoff or other legal or equitable defenses which the
 Debtors had immediately prior to the Petition Date as fully as if the Chapter 11 Cases had not
 been commenced, and all of the Debtors’ legal and/or equitable rights respecting any Claim may
 be asserted after the Confirmation Date to the same extent as if the Chapter 11 Cases had not
 been commenced. Except as otherwise provided in the Plan, Confirmation Order or the
 Liquidating Trust Agreement, after the Effective Date, the Debtors, through the Liquidating
 Trustee, shall have the exclusive right to institute, prosecute, abandon, settle or compromise all
 Causes of Action (excluding those Causes of Action released pursuant to this Article XII), in
 their sole discretion and without further order of the Bankruptcy Court, in any court or other
 tribunal, including, without limitation, in an adversary proceeding filed in the Chapter 11 Cases.

         12.11. Releases of Liens. Except as otherwise provided in the Plan or in any contract,
 instrument, release or other agreement or document created pursuant to the Plan, in consideration
 for the Distributions granted hereunder, on the Effective Date, all mortgages, deeds of trust,
 Liens, pledges or other security interests against property of any of the Estates shall be fully
 released and deemed satisfied and all of the right, title and interest of any holder of such
 mortgages, deeds of trust, liens, pledges or other security interest shall revert to the Debtors. On
 the Effective Date, the holder of each such mortgage, deed of trust, lien, pledge or other security
 interest against property of the Estates shall be deemed to have appointed the Debtors as agent to
 such holder for the purpose of filing and recording all releases with respect to each such
 mortgage, deed of trust, lien, pledge or other security interest held against property of the
 Estates.




                                                  32
18-14102-mew          Doc 223   Filed 03/01/19 Entered 03/01/19 21:30:14           Main Document
                                             Pg 35 of 42


                                           ARTICLE XIII

                                RETENTION OF JURISDICTION

        13.01. Scope of Bankruptcy Court Jurisdiction. On and after the Effective Date, the
 Bankruptcy Court shall retain jurisdiction, pursuant to 28 U.S.C. §§ 1334 and 157, over all
 matters arising in, arising under or related to the Chapter 11 Cases for, among other things, the
 following purposes:

                (a)    To hear and determine pending applications for the assumption and
 assignment or rejection of executory contracts or unexpired leases and the allowance of cure
 amounts if any, and Claims resulting therefrom or from the assumption, assumption and
 assignment or rejection of executory contracts or unexpired leases pursuant to this Plan;

               (b)     To hear and determine any and all adversary proceedings, applications and
 contested matters, and to order appropriate relief in connection therewith (including issuance
 and/or enforcement of releases);

                 (c)      To consider and resolve any Claims or Interests, or the allowance,
 classification, priority, compromise, estimation or payment of any Claim or Interest;

               (d)    To enter and implement such orders as may be appropriate in the event the
 Confirmation Order is for any reason stayed, revoked, modified or vacated;

                (e)     To issue such orders in aid of execution and consummation of the Plan, to
 the extent authorized by section 1142 of the Bankruptcy Code;

                (f)     To consider any amendments to, or modifications of, the Plan and the Plan
 Supplement, and any dispute or controversy relating to execution, delivery or compliance with
 any document included in the Plan Supplement, and to cure any defect or omission, or reconcile
 any inconsistency in the Plan or any order of the Bankruptcy Court, including the Confirmation
 Order, in such a manner as may be necessary to carry out the purposes and effects thereof;

                (g)      To hear and determine all Fee Claims;

               (h)    To resolve disputes concerning any reserves, including with respect to
 Disputed Claims or the administration thereof;

                (i)    To issue injunctions, enter and implement other orders, and take such
 other actions as may be necessary or appropriate to restrain interference by any Person with the
 consummation, implementation, or enforcement of the Plan, the Confirmation Order or any other
 order of the Bankruptcy Court;

                (j)      To recover all assets and property of the Debtor, wherever located;

                (k)    To hear and determine matters concerning state, local and federal taxes,
 including as provided by sections 346, 505 and 1146 of the Bankruptcy Code (including the
 expedited determination of tax under section 505(b) of the Bankruptcy Code);



                                                  33
18-14102-mew       Doc 223     Filed 03/01/19 Entered 03/01/19 21:30:14             Main Document
                                            Pg 36 of 42


               (l)    To determine the scope of any discharge of any Debtor under the Plan or
 the Bankruptcy Code;

                 (m)   To hear and determine disputes arising in connection with the
 interpretation, implementation, or enforcement of this Plan;

                (n)     To hear any other matter not inconsistent with the Bankruptcy Code; and

                (o)     To enter a final decree closing the Chapter 11 Cases.

                                           ARTICLE XIV

                               MISCELLANEOUS PROVISIONS

         14.01. Effectuating Documents and Further Transactions. The Debtors are authorized to
 execute, deliver, file or record such contracts, instruments, releases, indentures and other
 agreements or documents and take such actions as may be necessary or appropriate to effectuate
 and further evidence the terms and conditions of the Plan and any securities issued pursuant to
 this Plan.

         14.02. Corporate Action. On the Effective Date, all matters provided for under this Plan
 that would otherwise require approval of the stockholders, directors, members, managers or
 partners of the Debtors, including (i) the effectiveness of the certificates of incorporation and
 bylaws of the Debtors, (ii) the election or appointment, as the case may be, of directors and
 officers of the Debtors, and (iii) qualification of the Debtors as foreign corporations wherever the
 conduct of business by the Debtors requires such qualification, shall be deemed to have occurred
 and shall be in effect from and after the Effective Date pursuant to Section 303 of the Delaware
 General Corporation Law, without any requirement of further action by the stockholders,
 directors, members, managers, or partners of the Debtors. On the Effective Date, or as soon
 thereafter as is practicable, the Debtors shall, if required, file their respective certificates of
 incorporation with the Secretary of State of the state in which each such entity is incorporated, in
 accordance with the applicable general corporation law of each such state.

         14.03. Exemption from Transfer Taxes. To the fullest extent permitted by applicable
 law, any transfer or encumbrance of assets or any portion(s) of assets pursuant to, or in
 furtherance of, or in connection with the Plan shall constitute a “transfer under a plan” within the
 purview of section 1146(a) of the Bankruptcy Code and shall not be subject to transfer, stamp or
 similar taxes.

         14.04. Payment of Statutory Fees. On the Effective Date, and thereafter as may be
 required, each Debtor or the Liquidating Trustee, as the case may be, shall pay all fees payable
 pursuant to section 1930 of chapter 123 of title 28 of the United States Code through the entry of
 a final decree closing the its Chapter 11 Case.

        14.05. Post-Effective Date Fees and Expenses. From and after the Effective Date, the
 Debtors, or the Liquidating Trustee, as the case may be, shall in the ordinary course of business
 and without the necessity for any approval by the Bankruptcy Court, pay the reasonable fees and




                                                  34
18-14102-mew      Doc 223      Filed 03/01/19 Entered 03/01/19 21:30:14            Main Document
                                            Pg 37 of 42


 expenses of Professional Persons thereafter incurred by the Debtors, including those fees and
 expenses incurred in connection with the implementation and consummation of this Plan.

         14.06. Amendment or Modification of this Plan. Alterations, amendments or
 modifications of or to the Plan (including to provide for treatment different than that set forth
 herein with respect to any Class of Claim or Interest, including the establishment of subclasses of
 Classes of Claims or Interests to the extent required if so elected by the Debtors, the
 unimpairment of Classes that are impaired hereunder, and the impairment of Classes that are
 unimpaired hereunder) may be proposed in writing by the Debtors at any time prior to the
 Confirmation Date, provided that the Plan, as altered, amended or modified, satisfies the
 conditions of sections 1122 and 1123 of the Bankruptcy Code, and the Debtors shall have
 complied with section 1125 of the Bankruptcy Code. This Plan may be altered, amended or
 modified at any time after the Confirmation Date and before substantial consummation, provided
 that this Plan, as altered, amended or modified, satisfies the requirements of sections 1122 and
 1123 of the Bankruptcy Code and the Bankruptcy Court, after notice and a hearing, confirms the
 Plan, as altered, amended or modified, under section 1129 of the Bankruptcy Code and the
 circumstances warrant such alterations, amendments or modifications. A holder of a Claim or
 Interest that has accepted this Plan shall be deemed to have accepted this Plan, as altered,
 amended or modified, if the proposed alteration, amendment or modification does not materially
 and adversely change the treatment of the Claim or Interest of such holder.

         14.07. Revocation or Withdrawal of this Plan. The Debtors reserve the right to revoke or
 withdraw the Plan prior to the Effective Date in whole or in part. If the Debtors revoke or
 withdraw the Plan prior to the Effective Date, then except as set forth in this Section 14.07 of the
 Plan, the Plan shall be deemed null and void. In the event of any such waiver or revocation,
 nothing contained herein shall constitute or be deemed a waiver or release of any Claims by or
 against any Debtor or any other Person or to prejudice in any manner the rights of any Debtor or
 any Person in any further proceedings involving the Debtors.

         14.08. Dissolution of the Committee. The functions of the Committee shall terminate on
 the later of: (i) the Effective Date; and (ii) the conclusion of any appeals with respect to the
 Confirmation Order or an Omnibus Claims Objection that the Committee is a party to (but such
 functions shall relate solely to services performed related to such appeal), and the Committee
 shall be deemed dissolved as of such date and shall be released and discharged of and from all
 further authority, duties, responsibilities and obligations related to and arising from and in
 connection with the Chapter 11 Cases; provided, however, Professional Persons to the
 Committee shall be entitled to prosecute their respective Fee Claims and represent their
 respective constituents with respect to applications for payment of such Fee Claims as against the
 Debtors and the Debtors shall be responsible for the fees, costs and expenses associated with the
 prosecution of such Fee Claims.

          14.09. Confirmation Order. The Confirmation Order shall, and is hereby deemed to,
 ratify all transactions effected by the Debtors during the period commencing on the Petition Date
 and ending on the Confirmation Date except for any acts constituting willful misconduct, gross
 negligence, recklessness or fraud.




                                                 35
18-14102-mew      Doc 223      Filed 03/01/19 Entered 03/01/19 21:30:14            Main Document
                                            Pg 38 of 42


         14.10. Severability. If, prior to the entry of the Confirmation Order, any term or
 provision of the Plan is held by the Bankruptcy Court to be invalid, void or unenforceable, the
 Bankruptcy Court, at the request of the Debtors, shall have the power to alter and interpret such
 term or provision to make it valid or enforceable to the maximum extent practicable, consistent
 with the original purpose of the term or provision held to be invalid, void or unenforceable, and
 such term or provision shall then be applicable as altered or interpreted. Notwithstanding any
 such holding, alteration or interpretation, the remainder of the terms and provisions of the Plan
 will remain in full force and effect and will in no way be affected, impaired or invalidated by
 such holding, alteration or interpretation. The Confirmation Order shall constitute a judicial
 determination and shall provide that each term and provision of the Plan, as it may have been
 altered or interpreted in accordance with the foregoing, is valid and enforceable pursuant to its
 terms.

         14.11. Governing Law. Except to the extent that the Bankruptcy Code or other federal
 law is applicable, or to the extent an exhibit or schedule hereto or in the Plan Supplement
 provides otherwise, the rights, duties and obligations arising under the Plan shall be governed by,
 and construed and enforced in accordance with, the laws of the State of New York, without
 giving effect to any contrary result otherwise required under applicable choice or conflict of law
 rules.

        14.12. Inconsistency. In the event of any inconsistency among the Plan, the Disclosure
 Statement, the Plan Documents, any exhibit to the Plan or any other instrument or document
 created or executed pursuant to the Plan, the provisions of the Plan shall govern.

        14.13. Binding Effect. The Plan shall be binding upon and inure to the benefit of the
 Debtors, the holders of Claims and Interests and their respective successors and assigns.

       14.14. Exhibits/Schedules. All exhibits and schedules to the Plan, including the Plan
 Supplement, are incorporated into and are a part of the Plan as if set forth in full herein.

         14.15. Filing of Additional Documents. On or before substantial consummation of the
 Plan, the Debtors shall file with the Bankruptcy Court such agreements and other documents as
 may be necessary or appropriate to effectuate and further evidence the terms and conditions of
 the Plan and any such agreements or other documents relating specifically to the terms and
 conditions of the Plan.

         14.16. Notices. All notices, requests and demands to or upon the Debtors to be effective
 shall be in writing (including by facsimile transmission) and, unless otherwise expressly
 provided herein, shall be deemed to have been duly given or made when actually delivered or, in
 the case of notice by facsimile transmission, when received and telephonically confirmed,
 addressed as follows:




                                                 36
18-14102-mew      Doc 223     Filed 03/01/19 Entered 03/01/19 21:30:14            Main Document
                                           Pg 39 of 42


                          WILLKIE FARR & GALLAGHER LLP
                                        Brian S. Lennon
                                        Daniel I. Forman
                                      Andrew S. Mordkoff
                                      787 Seventh Avenue
                              New York, New York 10019-6099
                                   Telephone: (212) 728-8000
                                   Facsimile: (212) 728-8111
                     (As Counsel to the Debtors and the Liquidating Trustee)

                                              - and -

                                      ARENT FOX LLP
                                        Andrew I. Silfen
                                      George P. Angelich
                                      Beth M. Brownstein
                              1301 Avenue of the Americas, Floor 42
                                New York, New York 10019-6099
                                   Telephone: (212) 484-3900
                                 (As Counsel to the Committee)

         14.17. Reservation of Rights. Except as expressly set forth herein, the Plan shall have no
 force or effect unless the Bankruptcy Court enters the Confirmation Order. None of the filing of
 this Plan, any statement or provision contained herein, or the taking of any action by the Debtors
 with respect to this Plan shall be or shall be deemed to be, an admission or waiver of any rights
 of the Debtors with respect to any Claims or Interests prior to the Effective Date.




                                                 37
18-14102-mew   Doc 223       Filed 03/01/19 Entered 03/01/19 21:30:14   Main Document
                                          Pg 40 of 42



 Dated: New York, New York
        March 1, 2019

                                   Respectfully submitted,

                                   Glansaol Holdings Inc.
                                   On behalf of itself and its
                                   affiliated Debtors

                                   By:    ___________________________________
                                   Name: Nancy Bernardini
                                   Title: Authorized Signatory




                                             38
18-14102-mew     Doc 223      Filed 03/01/19 Entered 03/01/19 21:30:14    Main Document
                                           Pg 41 of 42


                                         Exhibit A

                     Debtor                                    Case No.
 Glansaol Holdings Inc.                       18-14102 (MEW)
 Glansaol LLC                                 18-14103 (MEW)
 Glansaol Management LLC                      18-14104 (MEW)
 Julep Beauty, Inc.                           18-14105 (MEW)
 Laura Geller Beauty, LLC                     18-14106 (MEW)
 Laura Geller Brands, LLC                     18-14107 (MEW)
 Laura Geller Holdings, LLC                   18-14108 (MEW)
 Clark’s Botanicals, Inc.                     18-14109 (MEW)
18-14102-mew   Doc 223   Filed 03/01/19 Entered 03/01/19 21:30:14   Main Document
                                      Pg 42 of 42


                                    Exhibit B

                                Allocation Schedule
